PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_03_FR.txt. co
À

GPINION DISSIDENTE DE M. NEGULESCO

Je soussigné diffère de la majorité de la Cour pour les
motifs suivants : |

Par une Résolution du 9 décembre 1926, le Conseil de la
Société des Nations demande à la Cour de donner un avis
consultatif sur trois questions relatives à la compétence de la
Commission européenne du Danube, selon les termes de l’Ar-
rangement intervenu à Genève, le 18 septembre 1926, entre la
France, la Grande-Bretagne et l'Italie, d’une part, et la Rou-
manie, d'autre part, sans préjudice des négociations en cours
entre ces Puissances, qui se poursuivent devant la Commission
consultative et technique de la Société des Nations.

Les questions soumises à la Cour pour avis sont ainsi conçues :

« 1) Selon le droit en vigueur, la Commission européenne du
Danube posséde-t-elle sur le secteur du Danube maritime
s'étendant de Galatz à Braïla les mêmes compétences que sur
le secteur à l’aval de Galatz ? Dans le cas où elle ne posséderait
pas ces mêmes compétences, possède-t-elle certaines compé-
tences ? Le cas échéant, lesquelles ? Et quelle est la limite
amont de ces compétences # ?

2) Dans le cas ott la Commission européenne du Danube
posséderait, sur le secteur Galatz-Braila, soit les mêmes compé-
tences que sur le secteur à l’aval de Galatz, soit certaines com-
pétences, ces compétences s’exercent-elles sur une ou plusieurs
zones territorialement définies correspondant 4 tout ou partie
du chenal navigable, à l'exclusion d’autres zones territorialement
définies et correspondant à des zones de port soumises à la com-
pétence exclusive des autorités roumaines ? Dans ce cas, selon
quel critère doit être fixée la démarcation entre zones terri-
toriales placées sous la compétence de la Commission européenne
et zones placées sous la compétence des autorités roumaïnes ?
Au cas contraire, selon quel critère de nature non territo-
riale doit être fait le départ entre les compétences respectives
de la Commission européenne du Danube et des autorités
roumaines ?

3) Dans le cas où il résulterait de la réponse donnée au
chiffre r) que la Commission européenne, soit ne possède pas de
85 OPINION DISSIDENTE DE M. NEGULESCO

compétence dans le secteur Galatz-Braïla, soit ne possède pas
dans ce secteur les mêmes compétences que dans le secteur à
laval de Galatz, à quel point précis doit être établie la ligne
de démarcation des deux régimes ? »

La première question comprend les deux points suivants :

a) La Commission européenne du Danube possède-t-elle, selon
«le droit en vigueur», sur le secteur Galatz-Braïla, les mêmes
compétences que sur le secteur à l’aval de Galatz ?

b) Si elle ne possède pas les mêmes compétences, possède-
t-elle. certaines compétences ? Le cas échéant, lesquelles ? Quelle
est la limite amont de ces compétences ?

La seconde et la troisième question ont un caractère subsi-
diaire ; l’une consiste à chercher la limite entre la compétence
de la Commission européenne et celle des autorités territoriales
roumaines dans le cas où les deux compétences ne s’exercent
pas sur la même portion du fleuve ; l’autre cherche à déter-
miner, dans le cas où les deux compétences s’exercent sur la
même portion, s’il est possible d'établir des critères de démar-
cation entre les deux régimes.

Le «droit en vigueur» d’après lequel la Cour doit répondre
en première ligne aux questions qui lui sont posées est le
Statut du Danube du 23 juillet 1021

La combinaison des articles 6 et g du Statut conduit à
dire que la compétence de la Commission, européenne s’étend
de l’amont de Braïla jusqu'aux embouchures. Mais les articles 5,
6 et 41 du Statut font voir que, pour déterminer les limites
de la compétence de la Commission européenne sur le secteur
en litige, il faut connaître les situations de fait d’avant-guerre
ainsi que les traités et actes internationaux relatifs au Danube
et à ses embouchures.

*
* *

Les principes fondamentaux de la liberté de la navigation
sur les fleuves qui séparent ou traversent plusieurs pays et
qui portent le nom de «fleuves internationaux» ont été
proclamés par les dispositions de l’Acte du Congrès de Vienne,
comprises entre l'article 108 et l’article 117.

Dans l’article 109, il est proclamé que la navigation «sera
entièrement libre et ne pourra, sous le rapport du commerce,
86 OPINION DISSIDENTE DE M. NEGULESCO

être interdite à personne, étant bien entendu que l’on se
conformera aux règlements relatifs à la police de cette navi-
gation, lesquels seront conçus d’une manière uniforme pour
tous et aussi favorables que possible au commerce de toutes
les nations ».

L'article 116 stipule ce qui suit:

«Tout ce qui est indiqué dans les articles précédents sera
déterminé par un règlement commun qui renfermera également
tout ce qui aurait besoin d’être fixé ultérieurement. Le règle-
ment une fois arrêté ne pourra être changé que du consen-
tement de tous les États riverains, et ils auront soin de pour-
voir à son exécution d’une manière convenable et adaptée
aux circonstances et aux localités. »

Le Traité de Paris du 30 mars 1856 applique au Danube
les principes consacrés par l’Acte du Congrès de Vienne.
L'article 15 dispose que:

«L’Acte du Congrés de Vienne ayant établi les principes
destinés à régler la navigation des fleuves qui séparent ou
traversent plusieurs États, les Puissances contractantes stipu-
lent entre elles qu’à l’avenir ces principes seront également
appliqués au Danube et à ses embouchures. Elles déclarent
que cette disposition fait désormais partie du droit public
de l’Europe et la prennent sous leur garantie. »

Le Traité de Paris établit sur le Danube deux Commissions,
l’une «européenne » aux embouchures du Danube (article 16),
lPautre «riveraine» pour le reste du fleuve (article 17).

La Commission européenne, composée des sept grandes
Puissances signataires du Traité de Paris, savoir la Grande-
Bretagne, l'Autriche, la France, la Prusse, la Russie, la Sar-
daigne et la Turquie, était «chargée de désigner et de faire
exécuter les travaux nécessaires, depuis Isaccea, pour dégager
les embouchures du Danube, ainsi que les parties de la mer
y avoisinantes, des sables et. autres obstacles qui les obstruent,
afin de mettre cette partie du fleuve et lesdites parties de la
mer dans les meilleures conditions possibles de navigabilité ».

La Commission riveraine, chargée d’assurer la navigation du
fleuve, était composée des États riverains, savoir: l'Autriche,
87 OPINION DISSIDENTE DE M. NEGULESCO

la Bavière, la Sublime-Porte et le Wurtemberg, auxquels
devaient se réunir les commissaires des trois Principautés
danubiennes, dont la nomination aurait été approuvée par la
Porte.

En vertu du Traité de Paris, la compétence de la Commission
européenne est purement technique, et jamais on n’a prétendu
que cela entrainait la compétence de juridiction. Cette dernière

x

appartenait à l'autorité territoriale. L’article 8 de l’Acte
public de Galatz du 2 novembre 1865 ne laisse aucun doute à
ce sujet. .
Les pouvoirs de la Commission européenne, qui devaient
cesser en 1858, furent prolongés successivement. La Conférence
de Londres de 1871 prolongea encore ces pouvoirs pour une
période de douze ans jusqu'au 24 avril 1883. .

Le Traité de Berlin du 13 juillet 1878, conclu entre l’Alle-
magne, l’Autriche-Hongrie, la France, la Grande-Bretagne,
VItalie, la Russie et l’Empire Ottoman, prolongea depuis
Isaccea jusqu'à Galatz les pouvoirs de la Commission euro-
péenne au sein de laquelle la Roumanie était représentée, et
disposa qu'ils seraient exercés «dans une complète indépen-
dance de l’autorité territoriale» (article 53).

Ii fut encore spécifié dans l’article 53 que les traités, arran-
 gements, actes et décisions relatifs aux droits, privilèges,
prérogatives et obligations de la Commission européenne étaient
confirmés.

En vertu de l’article 54, les Puissances devaient se mettre d'accord,
une année avant l'expiration du terme assigné à la Commission
européenne, sur «la prolongation de ses pouvoirs et sur les
modifications qu’elles jugeraient nécessaire d’y introduire ».

L'article 55 prévoyait que les règlements de navigation
fluviale depuis les Portes-de-Fer jusqu'à Galatz seraient éla-
borés par la Commission européenne assistée des délégués
des États riverains.

Afin d’assurer l'exécution des pouvoirs de la Commission euro-
péenne, il fut spécifié dans l’article 52 que les stationnaires
des Puissances aux embouchures du Danube pourraient remon-
ter jusqu'à Galatz.

Pour mettre l'Acte public de Galatz de 1865, qui réglemen-
tait les pouvoirs de la Commission européenne, en harmonie
88 OPINION DISSIDENTE DE M. NEGULESCO

avec les nouvelles dispositions du Traité de Berlin, l'Allemagne,
la France, la Grande-Bretagne, l'Italie, la Roumanie, la Russie
et la Turquie signèrent à Galatz, le 28 mai 1881, l’Acte addi-
tionnel à l’Acte public de Galatz de 1865. Il est spécifié à
l’article premier que «les droits résultant des traités et actes
antérieurs continueront à régir les rapports avec les nouveaux
États riverains, et que leur effet s’étendra jusqu'à Galatz ».

Les Puissances signataires du Traité de Berlin conclurent en
dehors de la Roumanie le Traité de Londres du 10 mars 1883.
Par ce Traité, la juridiction de la Commission européenne
était étendue de Galatz à Braïla (article premier), et ses pouvoirs
étaient prolongés pour une période de vingt et un ans à partir
du 24 avril 1883. A l'expiration de ce délai, les pouvoirs
de la Commission devaient être renouvelés par tacite
reconduction. |

On a prétendu que l’étendue des pouvoirs de la Commission
européenne jusqu'à Braila a été proclamée par le Traité de
Londres de 1883 et que, si la Roumanie, État souverain
depuis 1878, n’a pas été appelée à prendre part à la Confé-
rence, c’est que le Traité de Berlin donnait aux Puissances le
droit d’agir en dehors de la Roumanie.

Il est indiscutable qu’au moment du Traité de Berlin la
Roumanie n’était pas une province turque, mais un État
soumis à la suzeraineté de la Turquie. Cela résulte des arti-
cles 22 et 23 du Traité de Paris. |

En vertu de son droit de suzeraineté, la Turquie pouvait
représenter la Roumanie dans ses relations extérieures. A la
suite du Traité de San Stefano du 3 mars 1878, la Turquie,
vaincue par la Russie et la Roumanie, accepta, par l’article 5
de ce Traité, de renoncer à son droit d'État suzerain. Les
dispositions du Traité de San Stefano furent soumises à la

ratification des Puissances réunies à la Conférence de Berlin
de 1878.
89 OPINION DISSIDENTE DE M. NEGULESCO

Si le Traité de San Stefano changeait la situation de la
Roumanie, celle-ci aurait dû être appelée à siéger sur un pied
d'égalité avec les autres Puissances. Si, au contraire, malgré ce
Traité, la Roumanie était considérée comme sous la suzeraineté
de la Turquie, elle a été représentée au Traité de Berlin par la
Sublime-Porte pour la question du Danube qui se réfère à son
territoire et, devenue complètement indépendante, en vertu de
l’article 43 du même Traité, elle aurait dû être appelée au
Traité de Londres.

Il est vrai que le Traité de Berlin imposa à la Roumanie des
conditions qui touchent à sa souveraineté; mais elles étaient
prévues par les articles 43, 44 et 45 du Traité.

«Article 43: Les Hautes Parties contractantes recon-
naissent l’indépendance de la Roumanie en la rattachant
aux conditions exposées dans les deux articles suivants. »

L’article 44 proclame le principe que la différence de croyance
religieuse ne doit pas constituer une incapacité pour la jouis-
sance des droits civils et politiques, et l’article 45 impose à
la Roumanie de céder à la Russie le territoire de la Bessarabie.

On ne peut pas dire que la souveraineté de la Roumanie a été
encore diminuée par l'expression «modifications des pouvoirs » qui
se trouve dans l’article 54 du Traité de Berlin et qui laisse
supposer que les Puissances avaient reçu le mandat d’étendre
la compétence territoriale de la Commission européenne en dehors
des limites fixées jusqu’à Galatz par le Traité lui-même.

Mais, même si l’on suppose que les Puissances signataires du
Traité de Berlin ont reçu un pareil pouvoir, en vertu de
l’article 54 du Traité de Berlin, il sera facile de démontrer que
le pouvoir des Puissances d'étendre la compétence de la
Commission européenne sur le secteur litigieux Galatz-Braïla ne
pouvait être exercé sans le consentement de la Roumanie.

Voici la teneur de l’article 54:

«Une année avant l'expiration du terme assigné à la
durée de la Commission européenne, les Puissances se
mettront d’accord sur la prolongation de ses pouvoirs et sur

les modifications qu’elles jugeraient nécessaire d’y intro-
duire. »

Les mots «prolongation des pouvoirs» se rapportent à la
prolongation dans le temps. Les mots «modifications des
go OPINION DISSIDENTE DE M. NEGULESCO

pouvoirs » se rapportent à l’ensemble des fonctions que la Com-
mission européenne était appelée à exercer. Ces mots ne se
rapportent pas à une extension territoriale de la compétence
de la Commission. Mais, même s'il en était ainsi, ces mots
auraient alors un double sens et, dans le doute,. on doit inter-
préter en faveur de la souveraineté. L'article 54 du Traité de
Berlin conférait donc aux Puissances un double pouvoir: celui
de prolonger la durée de la Commission européenne et celui
de modifier l’ensemble des fonctions de cette Commission. Les
mots «modifications des pouvoirs» ne se rapportent donc pas
à l’extension territoriale de la compétence.

Cette interprétation résulte du texte de l’article 54 pris
isolément. Mais, pour déterminer le sens et la véritable portée
de l’article 54 du Traité de Berlin, il faut considérér ce texte,
non pas isolément, mais dans l’ensemble du Traité, pour
connaître les textes avec lesquels il est en étroite liaison et qui
forment avec lui un tout indivisible. L'article 54 est en étroite
liaison avec les articles 52, 53 et 55 du Traité de Berlin.

L'article 53 proclame que la Commission européenne sera

maintenue dorénavant jusqu’à Galatz, et fait place à la Rou-
manie dans cette Commission. Le contenu de ce texte a un
caractère définitif, car il se rapporte au droit de la Roumanie
de faire partie de la Commission européenne qui sera étendue
«jusqu’à Galatz», et au principe inscrit en faveur de la Com-
mission européenne de pouvoir agir en complète indépendance
vis-à-vis des autorités territoriales.
. L'article 52 confirme d’ailleurs cette manière de voir. Après
avoir proclamé le principe de la navigabilité sur le Danube, les
Hautes Parties contractantes «défendent aux bâtiments de
guerre de naviguer en aval des Portes-de-Fer, à l’exception des
bâtiments légers destinés à la police fluviale, réservée aux
riverains », et l’article ajoute : « Les stationnaires des Puissances
aux embouchures du Danube pourront toutefois remonter
jusqu’à Galatz.» C’est donc «jusqu'à Galatz» que les station-
naires peuvent remonter pour assurer l'exécution des pouvoirs
conférés à la Commission européenne.

Les Puissances signataires du Traité de Londres n’ont pas
modifié et ne pouvaient pas modifier les dispositions de l’arti-
cle 52 du Traité de Berlin ; l’expression «jusqu’à Galatz» doit
donc avoir un caractère définitif,
OI OPINION DISSIDENTE DE M. NEGULESCO

L'article 55 du Traité de Berlin confirme encore le caractère
définitif de l'expression «jusqu’à Galatz». Les Hautes Parties
contractantes ont voulu préciser la manière de procéder à
. l'avenir pour l'élaboration des règlements de navigation et de
police sur le Danube. Cet article distingue deux secteurs :
Portes-de-Fer — Galatz et aval de Galatz. Pour le premier
secteur, il est spécifié que les règlements seront élaborés par
la Commission européenne assistée des délégués des États
riverains ; pour le second secteur, c’est la Commission européenne
du Danube qui est appelée à édicter les règlements.

Si le Traité de Berlin, inspiré par l’idée du respect de la
souveraineté de l'État riverain, a proclamé dans l’article 55 la
nécessité de l’assentiment de l'autorité territoriale pour la
rédaction des réglements,.il est impossible d'interpréter l’article 54
dans le sens que le Traité de Berlin autorise les Puissances à
étendre la compétence territoriale de la Commission européenne
sans le consentement de la Roumanie sur des eaux soumises 4
sa souveraineté. |

Ce n’est pas seulement la qualité de Puissance riveraine de
la Roumanie qui, en vertu de l’article 55 du Traité de Berlin,
empéchait les Puissances d'étendre la compétence de la Com-
mission européenne jusqu’à Braïla, c’est encore la qualité de
membre de la Commission européenne, accordée à la Rouma-
nie en vertu de l’article 53 du Traité de Berlin, qui devait
empêcher les Puissances, réunies à la Conférence de Londres,
de procéder en dehors de la Roumanie à l'extension des
pouvoirs de la Commission européenne sur le secteur en litige.
Sur ce secteur, en effet, l’article 55 du Traité de Berlin confie
l'élaboration des règlements à la Commission européenne,
assistée par les Puissances riveraines ; le veto de la Roumanie
dans la Commission européenne devait enlever tout caractère
de règlement à la proposition inspirée par l’Autriche-Hongrie,

Tl en résulte que les Puissances réunies à Londres ne
pouvaient adopter, dans l'article VII, le Règlement de navi-
gation, de police fluviale et de surveillance élaboré le 2 juin
1882 par la Commission européenne du Danube et applicable
à la partie du Danube entre les Portes-de-Fer et Braïla. Les
Puissances ont donc agi uliva vives à la Conférence de Londres
et n’ont pu en rien modifier les dispositions de l’article 55 du
Traité de Berlin qui fixaient Galatz comme limite de sépa-
ration entre les deux Commissions.
92 OPINION DISSIDENTE DE M. NEGULESCO

Même si l’on suppose que, par l'interprétation de l’article 54
du Traité de Berlin, les Puissances avaient le droit de
modifier en dehors de la Roumanie la compétence territoriale
de la Commission européenne, elles ont donné elles-mêmes
l'interprétation authentique du sens et de la portée de
Particle 54 du Traité de Berlin par VActe additionnel à
l'Acte public de Galatz, du 28 mars 1881, signé par la
Roumanie et par les Puissances signataires du Traité de Berlin.

L'article premier exclut toute interprétation tendant à
considérer que le Traité de Berlin a voulu réserver aux seules
grandes Puissances signataires du Traité le droit de modifier
les pouvoirs de la Commission européenne; car, alors, cet
article n'aurait pas stipulé expressément que «les droits,
attributions et immunités de la Commission européenne du
Danube, tels qu'ils résultent des Traités de Paris du 30 mars
1856 et de Londres du 13 mars 1871, de l’Acte public du
2 novembre 1865, ainsi que des actes et décisions antérieurs au
Traité de Berlin du 13 juillet 1878, continueront à régir ses
rapports avec les nouveaux États riverains, et leur effet
s’étendra jusqu’à Galatz ». |

La Roumanie, en qualité d’État souverain qui a signé cet
Acte, a le droit d’invoquer les dispositions ci-dessus comme
l'interprétation authentique du Traité de Berlin, fixant ainsi
«jusqu’à Galatz» l'étendue territoriale de la Commission euro-
péenne. A la suite de cet Acte, aucune modification des
pouvoirs de la Commission européenne n’est plus possible
sans l’assentiment de la Roumanie.

“Tl y aurait d’ailleurs une violation flagrante des principes
de droit international à voir la Roumanie, qui avait, en vertu
de l'article 53 du Traité de Berlin, le droit d’opposer son
veto sur un pied d'égalité avec les autres Puissances de la
Commission européenne, exclue de la Conférence de Londres
qui supplée au défaut d’unanimité de la Commission europé-
‘enne pour l'élaboration du Règlement pour le secteur Portes-
de-Fer — Braila, par l'unanimité des Puissances réunies à
Londres et cherchant à imposer à la Roumanie le résultat de
leur décision. _

“Si le Traité de Londres n’a aucune valeur juridique a l’égard
de la Roumanie, les trois Puissances s’efforcent de le rendre
obligatoire en soutenant que la Roumanie a adhéré à ce Traité.
‘93 OPINION DISSIDENTE DE M. NEGULESCO

On part de l’idée que, si le Traité de Londres n’est pas
-opposablé à la Roumanie, il est inexistant à son égard depuis :
1883, et ‘que, depuis cette date, la Roumanie a toujours siégé
dans la Commission européenne, et a donc implicitement
reconnu l'existence de ce Traité.

Le point de départ du raisonnement est faux. La Roumanie
n’a jamais soutenu que le Traité de Londres soit inexistant.
Elle a toujours soutenu que le Traité existe entre les autres
Puissances, mais ne peut lui être opposable. Le fait que la
Roumanie a toujours été représentée à la Commission euro-
péenne prouve seulement qu'elle était d’accord quant à la
prolongation des pouvoirs de la Commission dans le temps,
mais elle n’a jamais accepté la prolongation des pouvoirs de
la Commission européenne jusqu'à Braïla, car les Puissances
n'avaient pas le droit de le faire; cela portait atteinte à la
souveraineté de l'État.

. D'ailleurs, l'article premier du Traité de Londres est en
étroite liaison avec l'article VIT du même Traité:

Articie I: «La juridiction de la Commission européenne

du Danube est étendue de Galatz à Braila. »

Article VII: «Le Règlement de navigation, de police
fluviale et-de surveillance élaboré le 2 juin 1882, par la
Commission européenne du Danube, avec l'assistance des
délégués de la Serbie et de la Bulgarie, est adopté tel qu'il
se trouve annexé au présent Traité et déclaré applicable à la .
partie du Danube située entre les Portes-de-Fer et Braïla. »

Il est incontestable que la Roumanie n’a jamais adhéré à
l'article VII. Or, il faut démontrer que la Roumanie a adhéré
à l’article premier sans avoir adhéré à l’article VII, avec le
consentement de toutes les Puissances.

. Il est historiquement démontré que l’article VII était intro-
duit en faveur de l'Autriche-Hongrie, qui, en échange des
avantages que lui conférait cet article, avait consenti -à
article premier proclamant la prolongation des pouvoirs de
la Commission européenne. Or, la Roumanie ne pouvait
adhérer à.l'article premier sans adhérer à Varticle VII, car
94 OPINION DISSIDENTE DE M. NEGULESCO

elle aurait rencontré l'opposition de l’Autriche-Hongrie. L’adhé-
sion de toutes les Puissances ne pouvant se faire sur l’exis-
tence de l’article premier indépendamment de l’article VII,
on ne peut pas conclure que la Roumanie ait adhéré à cet
article.

Les trois Puissances ont cherché encore à prouver que la
Roumanie a adhéré au Traité de Londres, non pas directe-
ment, mais indirectement, en signant le Traité dit de Bessara-
bie, par lequel cette province roumaine, arrachée par la
Russie. 4 la Roumanie par le Traité de Berlin, revenait de
nouveau à la Roumanie.

. Par l’article III du Traité de Londres de 1883, le bras de
Kilia, bras septentrional du Danube, avait été soustrait à la
juridiction de la Commission européenne et replacé sous la
juridiction de. la Russie. Par l’article 7 du Traité de 1920,,
relatif à la Bessarabie, le bras de Kilia est redonné à la
Commission européenne :

Article 7: «Les Hautes Parties contractantes reconnais-
sent que la bouche du Danube, dite bouche de Kilia, doit
passer sous la juridiction de la Commission européenne du
Danube. »

On a tiré l'argument que, par la signature du Traité dit de
« Bessarabie », la Roumanie a reconnu la validité du Traité
de Londres. Cette conclusion ne tient pas compte du fait
que la Roumanie, en signant le Traité de 1920, devenait le
successeur de la Russie sur le territoire roumain de Bessarabie,
et, comme le Traité de Londres de 1883 était valable à
l'égard de la Russie, le bras de Kilia revenait à la Roumanie
libre de toute compétence de la Commission européenne.
La Roumanie ne voulant pas, même indirectement, bénéficier
des dispositions du Traité de Londres qu’elle avait. toujours
répudié, signa l’article 7 du Traité de 1920, pour rétablir la.
compétence de la Commission européenne sur les bouches du
Danube conformément au Traité de Berlin.
95 OPINION DISSIDENTE DE M. NEGULESCO

*
* - %

On a cherché à expliquer la validité du Traité de Londres en
dehors de la Roumanie comme l'application du système pro-
clamé par le Concert européen qui laissait seulement aux
Grandes Puissances le soin de décider dans les grandes affaires
de l’Europe. | |

Le Concert européen a toujours été considéré comme un
système politique et jamais n’a été tenu pour une organisa-
tion juridique; en d’autres termes, les décisions des Grandes
Puissances, réunies en Concert européen, ont pu parfois s’impo-
‘ser grâce à leur force, mais jamais on n’a considéré ses
décisions comme légalement obligatoires pour les États qui
n’y étaient pas représentés.

Le Protocole du 15 novembre 1818 du Congrès d’Aix-la-
Chapelle réserve à tous les États le droit de participer à des
conférences qui ont pour objet leurs intérêts particuliers. C’est
l'application du principe du Congrès de Vienne, qui a été
successivement consacré par les Traités de Paris et de Berlin.

Si la Conférence de Londres n'avait pour but que de pro-
longer dans le temps les pouvoirs de la Commission euro-
péenne, on pourrait soutenir que les Puissances qui ont pris
part au Traité de Berlin pouvaient, seules, prendre part à la
Conférence de Londres, car l’article 54 de ce Traité ne parle
que des Puissances signataires. :

‘Mais, comme la Conférence de Londres a jugé nécessaire
d'étendre dans l’espace les pouvoirs de la Commission euro-
péenne en augmentant les attributions de la Commission jusqu’à
Braïla, il était nécessaire que la Roumanie, qui avait le droit
de siéger dans cette Commission en vertu de l'article 53 du
Traité de Berlin, fût appelée à siéger à la Conférence de Londres
avec voix délibérative.

Que tels étaient les principes du droit public de l’Europe
à l’époque du Traité de Londres, les actes préliminaires de la.
Conférence et les travaux préparatoires le confirment.

Lettre du 1r décembre 1882, adressée par lord Granville,
secrétaire d'État au Foreign Office, aux ambassadeurs de Sa
Majesté britannique :
96 OPINION DISSIDENTE DE M. NEGULESCO

«Londres 'fle 11 décembre 1882.

La Roumanie, n'ayant pas pris part au Traité de Berlin, ne
-peut pas, en droit, demander une place à une conférence convoquée
pour délibérer sur un des articles du Traité. Mais, par l’article 53,
elle est devenue un membre de la Commission européenne du
Danube et, par conséquent, il serait juste qu’elle fût placée dans
la position la plus favorable pour exposer ses opinions à toute
conférence qui se réunirait conformément à l'invitation que le
Gouvernement de Sa Majesté a faite aux Puissances pour l'examen
de certaines questions qui se rapportent à la navigation du Danube.
Voudriez-vous donc communiquer au Gouvernement près duquel
vous êtes accrédité ma précédente dépêche? Vous donnerez à
entendre confidentiellement que, quoique le Gouvernement de Sa
Majesté ne désirerait en aucune façon anticiper sur les décisions des
Puissances dans la Conférence en s'adressant à la Roumanie pour
être représentée à une telle assemblée, il serait heureux d'apprendre
que le Gouvernement .... serait favorablement disposé à ce que
la Roumanie fût invitée 4 envoyer. un représentant, quand les
Puissances seront assemblées en conférence, qui assisterait à ses
réunions sur le même pied que celui des Puissances signataires
du Traité de Berlin.

Je suis, etc. Ù

(Signé) GRANVILLE. »

. Le comte Granville croyait donc que la Roumanie, membre
de la Commission européenne, devait être appelée à la Confé-
rence de Londres sur le même pied d'égalité que les Grandes
Puissances, et cette opinion était partagée par Jes autres
cabinets de l'Europe.

-Lettre de M. Duclerc, ministre. des Affaires . étrangères de
France, au vicomte Lyons, ambassadeur d'Angleterre à Paris:
97 OPINION DISSIDENTE DE M. NEGULESCO

« Paris, le 18 décembre 1882.

« Par sa lettre confidentielle du 13 de ce mois, Votre Excel-
lence a bien voulu appeler mon attention sur la situation
particulière de la Roumanie, qui, en vertu de l’article 53 du
Traité de Berlin, a été admise à se faire représenter à la
Commission européenne du Danube et qui, cependant, n’étant
point au nombre des Puissances signataires de ce Traité, n’est
_ pas fondée «en droit» à réclamer un siège à la conférence dont
le Gouvernement de la Reine propose en ce moment la réunion.

Eu égard à la nature même des questions qui seront exa-
minées, le. Gouvernement. de Sa Majesté britannique estime
que les représentants des Puissances, une fois réunis, pourraient
inviter le Gouvernement roumain a envoyer a la conférence
un délégué qui prendrait part aux délibérations, au même

titre que ceux des Puissances signataires du Traité de Berlin.

Le Gouvernement de la République acquiesce volontiers à
cette proposition, qui sera, le cas échéant, appuyée par son
représentant à la conférence ; je vous serais obligé de vouloir
bien en aviser votre Gouvernement.

Agréez, etc..

(Signé) E. Ducierc.»

Lettre de sir A. Paget, ambassadeur d'Angleterre à. Rome,
au comte Granville:

- «15 décembre 1882.

«Me référant à ma dépêche immédiatement précédente, j'ai.

l'honneur d'informer Votre Seigneurie que, dès que j’ai pris con-
naissance et donné copie à M. Mancini de la dépêche de Votre
Seigneurie, du II courant, ayant trait à une conférence sur les
questions connexes à la navigation du Danube, j'ai donné lecture

à Son Excellence de la dépêche de Votre Seigneurie du II courant,
relative à à l admission de la Roumanie à cette conférence.

Quand j’eus terminé, Son Excellence me répondit qu’elle admet-
tait le juste principe de ne décider aucune question sans que la
Puissance immédiatement intéressée eût l’occasion d'exprimer

+
08 OPINION DISSIDENTE DE M. NEGULESCO

ses vues sur cette question. Cependant, on pourrait objecter que,
étant donné que le Traité de Berlin embrassait un nombre de ques-
tions concernant les intérêts de plusieurs Puissances, l’admission
de la Roumanie à la conférence projetée sur le même pied que les
Puissances signataires du Traité serait de nature à créer un précé-
dent, qui aurait ses inconvénients pour les délibérations futures.
Cependant, M. Mancini a dû admettre que la Roumanie, étant
-déjà représentée dans la Commission européenne, se trouvait
placée dans une situation exceptionnelle et spéciale au sujet de sa
demande à être représentée à cette occasion et que, pour ce motif,
son admission à la conférence proposée ne présenterait pas
Vinconvénient auquel il avait fait allusion.

Son Excellence ajouta qu'elle se mettrait en communication
avec les autres cabinets à ce sujet et qu’elle me donnerait sa réponse
le plus tôt possible. J’ai cru comprendre que, si les autres Puissances
ne faisaient pas d’objections, le Gouvernement italien n’en sou-
lèverait aucune.

' Sur sa demande, j'ai laissé à M. Mancini copie de la dépéche
précitée de Votre Seigneurie.

(Signé) A. PAGET.»

A la Conférence de Londres, dans la séance du xo février
1883 (protocole n° 2), le comte Granville «exprime l'espoir que
la Roumanie sera admise à la conférence sur le même pied
que les autres Puissances. Il serait d’autant plus gracieux de
lui faire cet accueil qu'elle se trouve déjà représentée dans
la Commission européenne et qu’elle aura également son représen-
tant dans la Commission mixté, dont la formation est pro-
posée ». | |

Le comte Münster ne se.rangea pas à l'opinion exprimée
par lord Granville. Car si, «tout en maintenant le principe
de l'unanimité dans la conférence, on donnait une voix à la
Roumanie, on lui créerait une position qui ne serait nullement
désirable, celle de pouvoir à sa volonté imposer son veto. La
Roumanie ne pourrait donc être admise qu’en qualité d’invitée
et non comme maîtresse de maison. » :
99 | OPINION DISSIDENTE DE M. NEGULESCO

‘ Le plénipotentiaire d’Autriche-Hongrie se rangea à l'opinion
du comte Münster. |

La Conférence, en adoptant l'avis de la majorité, décida
d'inviter la Roumanie avec voix consultative.

Dans le protocole n° 2 de la séance du ro février 1883, il
est mentionné que le plénipotentiaire de Roumanie, étant
introduit à la Conférence, «en prenant connaissance de cette
décision, expose que les instructions qu'il a reçues de son
Gouvernement portent seulement sur le cas où le représen-
tant de la Roumanie serait admis à la Conférence avec voix
délibérative. Telle n’est pas la position qui lui est créée
aujourd’hui. Il prierait donc la Conférence de bien vouloir lui
communiquer sa décision par écrit. Il la portera à la connais-
sance de son Gouvernement, et il ne doute pas que, sous peu,
‘il sera en mesure de faire part aux plénipotentiaires de sa
réponse. En attendant, il croit devoir s'abstenir. »

Le droit de la Roumanie de prendre part à la Conférence,
sur un pied d'égalité avec les Grandes Puissances, avait été

formulé par la lettre du ministre de Roumanie à Londres,
et qui forme l’annexe A au protocole n° 2 du ro février 1883 :

« Londres, le rer février 1883.

«My Lord,

Si la Roumanie, le pays le plus directement intéressé dans
la navigation du Danube, n’a pas été appelée par le Traité de
roo OPINION DISSIDENTE DE M. NEGULESCO

Paris 4 participer aux travaux de la Commission européenne,
c'est qu'en 1856 elle formait deux Principautés distinctes
sous la suzeraineté de la Porte, qui était tenue de défendre les
intéréts des deux pays. ‘
- Il n’en était plus de même en 1878. A l’époque du Traité
de Berlin, la Roumanie était un État indépendant, ses inté-
rêts et ses droits ne pouvaient plus comme par le. passé
être représentés par le délégué ottoman, et le Congrès de.
Berlin ne pouvait faire moins que de l’appeler à se faire
représenter dans la Commission européenne du Danube.
Par l’article LIIT du Traité de Berlin, le délégué de la
Roumanie est admis à la Commission européenne au même
titre que les délégués des Puissances signataires des Traités de
Paris, de Londres et de Berlin. C'était un acte de justice et
d'équité que de reconnaître la position exceptionnelle occupée

x

par la Roumanie sur la partie du fleuve soumise 4 la juri-
LOL OPINION DISSIDENTE DE M. NEGULESCO

.diction de la Commission européenne. On ne pouvait pas
Vexclure de toute action sur des eaux dont on venait de lui
donner la possession.

La participation de la Roumanie aux travaux de la Confé-
rence sur le pied de la plus parfaite égalité avec les autres
Puissances est indiquée par la nature même des choses.
Ayant été admise au sein de la Commission européenne, on ne
peut l’exclure d’une conférence convoquée spécialement pour
l'existence et l’organisation de cette même institution.

Il est à considérer que le droit de participation de la Rou-
manie à la Conférence est fondé aussi bien sur les prescrip-
tions anciennes et permanentes du droit international que sur
la situation récemment consacrée par l’Europe. ;

En effet, d’une part, le Protocole du Congrés d’Aix-la-
Chapelle du 15 novembre 1818 statue que «dans le cas ot des
. réunions auraient pour objet des affaires spécialement liées

aux intérêts des autres États de l'Europe, elles n'auraient
lieu que sous la réserve expresse de leur droit d’y participer ».

D'autre part, la Roumanie a signé avec les autres Puis-
sances l’Acte additionnel à l’Acte public du 2 novembre 1865,
relatif à la navigation des embouchures du Danube, en date
du 28 mai 1887, ainsi que le Règlement de navigation et de
police applicable à la partie du Danube comprise entre Galatz
et les embouchures, arrêté par la Commission européenne
le 19 mai 1887. | |
. La signature du plénipotentiaire roumain impliquait dès lors
que la Roumanie serait également appelée à se prononcer direc-
tement et de pair avec les autres Puissances sur toutes les
questions relatives à la Commission européenne du Danube.
Du reste, le cabinet de Vienne, ‘par sa note du rx avril 1882,
s’est montré favorable à la participation de la Roumanie, et
le Gouvernement du Roi pense que les vues des autres
cabinets de l’Europe s’accorderont à reconnaître à la Roumanie
le complément logique de la situation qui lui a été faite par
leur propre décision consignée à l’article LIII du Traité de
Berlin. |

(Signé) JON GHIcA,
Envoyé extraordinaire et ministre

plénipotentiaire de Sa Majesté le Roi
de Roumanie.

A Son Excellence le Comte Granville,
Président de la Conférence. »

Dans la séance du 13 février 1883 (protocole n° 3), le plénipoten-
tiaire d'Italie, le comte Nigra, propose que la Conférence fasse
parvenir au Gouvernement roumain la décision qui a été prise
I02 OPINION DISSIDENTE DE M. NEGULESCO

et qui est basée sur «le fait que la Conférence a cru devoir
se considérer en quelque sorte comme la prolongation et la
suite du Traité de Berlin, auquel la Roumanie n’a pas participé
comme signataire ».

Cette proposition fut acceptée à l'unanimité.

Par une lettre adressée au comte Granville, le 12 février 1883,

x

le ministre de Roumanie à Londres proteste au nom de la
Roumanie contre la décision de la Conférence. Cette lettre,

x

qui se référe a celle en date du 2 février, forme l’annexe A
au protocole n° 3 du 13 février 1883:

«Londres, le 12 février 1883.

. Monsieur le Comte,

Par ordre de mon Gouvernement, j’ai eu l’honneur d’adresser
à Votre Excellence, en date du 2 février, une note pour deman-
der que la Roumanie fût admise à prendre part à la Confé-
rence relative à la question du Danube, sur le même pied
que les autres États représentés dans la Commission euro-
péenne du Danube.

Votre Excellence ayant bien voulu me communiquer la
décision qui a été prise à ce sujet par les représentants des
Puissances signataires du Traité de Berlin, j'ai l'honneur de
103 OPINION DISSIDENTE DE M. NEGULESCO

porter à la connaissance de Votre Excellence que le Gou-
vernement du Roi ne saurait accepter une situation qui ne lui
accorderait qu’une voix consultative et qui ne lui permettrait
pas de prendre part aux décisions de la Conférence.

Par conséquent, je me trouve, Monsieur le Comte, dans la
nécessité de décliner l’honneur d’assister aux séances de la
Conférence, et, au nom du Gouvernement du Roi, je fais les
réserves les plus solennelles et je proteste contre les décisions
qui seraient prises sans la participation de la Roumanie, en les
déclarant non obligatoires pour elle.

Veuillez, etc.

(Signé) JON GHICA.

Son Excellence le Comte Granville,
Président de la Conférence.»

Dans une lettre du 24 mai 1883, adressée par le ministre
des Affaires étrangères de Bucarest à l’envoyé de Roumanie à
Londres pour être transmise au comte Granville, après avoir
protesté de nouveau contre l'extension de la Commission euro-
péenne de Galatz à Braïla, et contre le Règlement de naviga-
tion et de police depuis les Portes-de-Fer jusqu'à Braïla, le
ministre conclut :

«En examinant avec impartialité et équité les dispositions
du Traité de Londres du 10 mars 1883, on arrive nécessaire-
ment aux conclusions suivantes :

1) La Roumanie a des droits incontestables à la participa-
tion effective aux délibérations d’une conférence ayant pour
objet les affaires du bas Danube en vertu de sa triple position
de riveraine, de membre de la Commission européenne du
Danube et de co-signataire de l’Acte additionnel du 28 mai
1887.
104 OPINION DISSIDENTE DE M. NEGULESCO

2) N'ayant pu prendre part aux délibérations de la Confé-
rence de Londres, les décisions prises par cette Conférence ne
peuvent avoir force obligatoire pour la Roumanie. —

3) L’Acte additionnel du 27 mai 1881, étant une convention
régulièrement et valablement conclue et ratifiée, ne saurait
être modifié unilatéralement.

4) Le Règlement de navigation et de police fluviale en aval
des Portes-de-Fer ne saurait avoir pour but de porter atteinte
aux droits des riverains, — mais d’assurer par eux la liberté
de navigation et de commerce.» - 4

Par tout ce qui précéde, il est démontré que ce n’est pas

le principe du Concert européen qui a été le motif de l’exclu-
sion de la Roumanie du Congrès ; le véritable motif doit être
cherché, d’une part, dans le désir de certaines Puissances
d’étendre jusqu’à Braïla la compétence de la Commission euro-
péenne ; d’autre part, dans le désir de l’Autriche-Hongrie de
voir adopté par la Conférence le Règlement de navigation et
de police fluviale depuis les Portes-de-Fer jusqu’à Braïla.
Ce Règlement divise le Danube en deux parties distinctes et
avait pour but d’avantager l’Autriche-Hongrie au détriment
des autres États riverains ; les riverains de l’aval des Portes-
de-Fer sont exclus de toute surveillance de la navigation
d’amont et la réciprocité est supprimée, ce qui donne toute
prépondérance à l’Autriche-Hongrie. La Roumanie, présente à
la Conférence, aurait, par son veto, empêché certaines Puis-
sances d’arriver au résultat désiré par elles.

*
* *

Du moment que, conformément au Traité .de Berlin, les
pouvoirs de la Commission européenne ne pouvaient, en droit,
s’exercer que jusqu'à Galatz, il faut examiner si, en fait, la
Commission européenne n’a pas pu étendre ses pouvoirs par
la coutume internationale.

Il faut bien remarquer qu’en l’espèce il ne s’agit pas d’une
diminution de la souveraineté d’un État au profit d’un autre,
mais d’une diminution de souveraineté au profit de la Com-
mission européenne du Danube. Si, dans le premier cas, un
usage immémorial peut conduire à cette diminution de sou-
veraineté, dans le second cas, l’usage ne peut entrer en ligne
de compte. En effet, la Commission internationale du Danube
105 OPINION DISSIDENTE DE M. NEGULESCO

est un organisme qui a été réalisé par la volonté commune
des Puissances exprimée par les traités et conventions en
vigueur.

La Commission européenne du Danube a été créée afin
d'assurer la navigation sur le fleuve. Elle a son patrimoine
distinct des patrimoines individuels de chaque État. Elle a son
pavillon qui lui est propre. Elle est, en réalité, un organisme
international qui a sa propre souveraineté sur le territoire
de l’État roumain : elle a le pouvoir législatif pour l'élaboration
des règlements, le pouvoir exécutif pour leur exécution; elle
a même le pouvoir judiciaire, car elle rend les sentences en
son propre nom. Mais tous ces droits, qui lui sont conférés
et qu’elle peut exercer conformément à l’article 53 du Traité de
Berlin «en complète indépendance de l'autorité territoriale »,
elle ne les a et ne peut les exercer que dans les limites des
traités et conventions internationales qui l’ont créée. Elle ne
peut, par sa propre volonté, mi étendre ni diminuer ses pro-
pres pouvoirs.

Méme si la Commission européenne a exercé dans le passé
des situations de fait, indépendantes de l’état de droit, il
est facile de démontrer qu’une régle coutumiére n’a pas pu
se former pour obliger la Roumanie à subir, dans le’ secteur
contesté, une limitation de son droit de souveraineté.

La doctrine et la jurisprudence internationales sont d’accord
pour reconnaître qu'il faut l’existence d’un usage immémorial,
consistant à la fois en une répétition ininterrompue des faits
accomplis dans le domaine des relations internationales et en
une conscience juridique commune des États qui y participent,
basée sur la croyance réciproque que la répétition des faits
est la manifestation d’une règle obligatoire.

La coutume internationale produisant l’abandon du droit
de juridiction de la Roumanie sur le secteur Galatz-Braïla
en faveur de la Commission européenne du Danube, n’a pas
pu se produire; car il n’y a eu ni faits répétés depuis un
temps immémorial, ni conscience juridique commune.

Pour que cette conscience juridique puisse être invoquée,
il faut, d’une part, que la Commission européenne ait cru
qu'elle exerçait une règle obligatoire, et que la Roumanie,
106 OPINION DISSIDENTE DE M. NEGULESCO

soit par des actes extérieurs, soit par des abstentions constantes,
ait reconnu la légitimité de l'exercice du droit.

Par Vexamen des faits antérieurs à la guerre, il sera facile
de démontrer que, si des sentences ont été rendues par les
inspecteurs de la navigation dans le secteur contesté, on ne
peut pas dire que la Commission européenne était convaincue
de la légitimité de l'exercice du droit, car cela était contraire
au Règlement de navigation édicté par la Commission elle-
même. Les décisions de la Commission européenne du Danube
devant être prises à l’unanimité, on ne peut parler pour la
Commission de croyance à la légitimité de son droit de juri-
diction, étant donné la voix divergente du délégué roumain,
qui a élevé sa protestation chaque. fois qu’il a eu connais-
sance de l'exercice abusif du droit.

Bien plus, les sentences rendues par les autorités roumaines
dans le secteur contesté prouvent que la Roumanie n’a jamais
reconnu la légitimité du droit de la Commission européenne.
Même si la Roumanie s’est abstenue d’exercer sa juridiction
pendant un certain temps, on ne peut dire qu’elle ait renoncé
à son droit en faveur de la Commission européenne ; car, ainsi
que la Cour l’a établi dans l'affaire du Lotus (p. 28), «c'est
seulement si l’abstention était motivée par la conscience d’un
devoir de s'abstenir que l’on pourrait parler de coutume inter-
nationale». Et encore, il n’est pas suffisant de s'abstenir;
c'est à l’autre de prouver qu'il avait exercé le droit avec la
conscience de la légitimité.

*
* *

Il est évident que, dans la portion Galatz — embouchures, où
la Commission européenne exerce des «pouvoirs» en vertu de
Varticle 53 du Traité de Berlin «en complète indépendance
des autorités territoriales », elle a à la fois le droit d’édicter
le réglement, le droit de police fluviale et le droit de juridic-
tion, car des textes clairs et précis lui ont consacré ce droit.

TL n’en est pas dé même du secteur contesté Galatz-Braila ;
car, pour ce secteur, il n’y a pas un traité valable à l'égard
de la Roumanie, qui lui ait consacré ce droit. Pour le secteur
107 OPINION DISSIDENTE DE M. NEGULESCO

en litige, la Commission européenne, pour les besoins de la
navigation maritime, exerce certains droits de surveillance
commune ; mais, nulle part, dans le Règlement de la Commis-
sion européenne, n'est stipulé en faveur de cette Commission
l'exercice du droit de juridiction.

Le Comité d'enquête croit cependant que: «A moins de
pratique contraire clairement démontrée, l’exercice du pouvoir
réglementaire et celui de la répression (c’est-à-dire du pouvoir
juridictionnel) —- se confondent. »

Et le Comité, faute de texte à l’appui, invoque «la tradition
du Danube maritime». Cette tradition est contredite par les
traités et actes internationaux relativement au Danube et à
ses embouchures.

C'est ainsi que, d’après l’article 55 du Traité de Berlin, la
Commission européenne est chargée de faire les règlements
de navigation depuis les Portes-de-Fer jusqu'à Galatz, et on
n’a jamais soutenu -que la Commission européenne ait le droit
de juridiction jusqu'aux Portes-de-Fer.

Les articles 12 et 14 de la Convention de Barcelone du
20 avril 1921 confirment encore cette manière de voir.

L'article 14 stipule que, dans le cas où des accords ou trai-
tés particuliers auraient conféré certaines fonctions relatives
à la navigation à une commission internationale, les attribu-
tions de la commission comprendront au moins, entre autres,
le droit d'élaborer les règlements de navigation. Le texte ne dit
pas: «et le pouvoir de juridiction» Ce droit sera exercé,
sauf disposition conventionnelle, par l'autorité territoriale.

On ne saurait davantage dire que la compétence technique
entraîne la compétence de juridiction, car cela ne correspond
ni aux principes proclamés par les traités et conventions
relatifs au Danube, ni à la Convention de Barcelone, ni enfin
aux principes en matière de souveraineté.

Le Traité de Paris du 30 mars 1856 confère à la Commis-
sion européenne un caractère purement technique, car elle
était chargée d’exécuter aux embouchures du Danube les tra-
vaux nécessaires à la navigation, et c’est l'autorité territoriale
qui exerce le droit de juridiction conformément à l’article 8
de l’Acte public de Galatz du 2 novembre 1865.
108 OPINION DISSIDENTE DE M. NEGULESCO

Le Traité de Barcelone du 20 avril 19217 n’établit pas non
plus un lien quelconque entre l'exercice des pouvoirs tech-
niques et l'exercice des pouvoirs de juridiction, ces derniers
appartenant à l’État sous la souveraineté duquel se trouve la
voie navigable.

Article 6. — Chacun des États contractants conserve, sur
les voies navigables ou parties de voies navigables visées à
l’article premier et se trouvant sous sa souveraineté ou auto-
rité, le droit dont il jouit actuellement d'édicter des
dispositions et de prendre des mesures nécessaires à la
police générale du territoire et à l'application des lois
et règlements concernant les douanes, la santé publique, les
précautions contre les maladies des animaux et des végé-
taux, Vémigration ou l'immigration, et l'importation ou
l'exportation des marchandises prohibées; il est entendu
que ces dispositions et ces mesures ne dépassant pas les
nécessités et appliquées sur un pied de parfaite égalité
aux ressortissants, aux biens et aux pavillons de l’un

quelconque des États contractants, y compris l'État
contractant qui les édicte, ne devront pas, sans motif
valable, entraver le libre exercice de la navigation.

Article I0—. . 4

2. Si cette navigation exige un entretien régulier, chacun
des. Etats riverains a, à cet effet, l'obligation envers les
autres de prendre les mesures et d'exécuter les travaux
nécessaires sur son territoire le plus rapidement possible,
compte tenu à toute époque de l’état de la navigation,
ainsi que de l’état économique des régions desservies par

‘la voie navigable.

4. Sauf convention contraire, l’État tenu d’exécuter les
travaux d'entretien pourra se libérer de cette obligation si,
avec l'accord de tous les États co-riverains, un ou plusieurs
d’entre eux acceptent de les exécuter à sa place; pour les
travaux d'amélioration, l’État tenu de les exécuter sera
libéré de cette obligation s’il autorise l'État demandeur à
les exécuter à sa place; l’exécution des travaux par des
États autres que l'État territorialement intéressé, ou la
participation de ces États aux frais de ces travaux, seront
assurés sans préjudice, pour l’État territorialement inté-
ressé, de ses droits de contrôle et d’administration sur ces
109g OPINION DISSIDENTE DE M.. NEGULESCO

travaux et des prérogatives de sa souveraineté ou autorité
sur la voie navigable. ;

Enfin, les principes en matière de souveraineté s’opposent à
conclure que l'exercice de la compétence technique entraîne.
la. compétence de juridiction, car cette dernière, étant l’attri-
but le plus essentiel de la souveraineté, ne peut être abandon-
née que par la volonté certaine de l’État sur le territoire
duquel on veut exercer une pareille compétence.

En vertu de quel titre les trois Puissances réclament-elles.
l'exercice du droit de juridiction sur le secteur Galatz-Braila,
alors que le Traité de Berlin et le Règlement de navigation
et de police applicable au bas Danube ne conférent ce droit
aux Puissances .qu’a l’aval de Galatz?

Tl est vrai que, sur cette portion du fleuve qui s’étend de
Galatz jusqu’à Braila, et qui fait partie du Danube maritime,
les intéréts du commerce des nations exigent que les Régle-
ments soient les mêmes qu’en aval de Galatz et que lon
accepte une surveillance commune, soit au cours du fleuve,
soit à l'entrée et à la sortie des bateaux dans les ports ; mais.
on ne saurait déduire de lacceptation de cette surveillance
‘ commune, sur le secteur Galatz-Braïla, et de l’exécution de
certains travaux techniques, que la Roumanie ait abandonné
sur le secteur en litige son droit de souveraineté. Cet abandon
ne se présume pas. Il faut un titre clair et précis. Ce texte
n'existe pas. Même si l’on veut se rapporter à la situation de
fait d’avant-guerre, les textes du Règlement de navigation,
les Instructions données à l’Inspecteur, et le Guide du Naviga-
teur apportent la preuve que la juridiction de la Commission
européenne s’étendrait des embouchures du fleuve à laval de.
Galatz.

Le titre du Règlement porte: «Règlement de police et de
navigation applicable sur la partie du Danube comprise entre.
Galatz et les embouchures.» Les articles 1, 3, 165 et 190, qui
_se réfèrent au droit de juridiction, correspondent au titre du
Règlement : | oo
OPINION DISSIDENTE DE M. NEGULESCO

Article premier. — L'exercice de la navigation sur le bas
Danube en aval de Galatz est placé sous l'autorité de
l'inspecteur de la navigation et du capitaine du port de
Soulina.

Article 3. — L'inspecteur est spécialement préposé à la
police du bas Danube en aval de Galatz, à l'exclusion du
port de e Soulina.

Article 165. - —. .
L’amende est de vingt francs au moins et de 550 francs

au plus, pour tout capitaine d’un bâtiment de mer qui;

en cours de voyage, entre Galaiz et Soulina, ne peut
présenter son rôle d'équipage, ou refuse de le produire

aux agents de l'Inspection de la navigation.

‘Article 190. — L’inspecteur de la navigation et le capi-.
taine du port de Soulina connaissent des contraventions
commises, dans l'étendue de leur ressori, contre les
dispositions du - présent Règlement et prononcent, en

“première instance, l'application des amendes encourues à

raison de ces contraventions.

Dans l'intérêt de la navigation maritime, qui va des embou-
chures du fleuve jusqu’à Braïla, on a prévu certaines règles
de surveillance communes, qui obligent la Commission européenne
à prendre certaines mesures de prévoyance. C'est ainsi que,
d'après l’article 35 du Règlement, les bâtiments à vapeur
doivent garder pleine pression pendant la durée de leurs
manœuvres dans les ports du bas Danube, et ils sont tenus de
«ralentir leur marche, lorsqu'ils traversent les sections des
TIL OPINION DISSIDENTE DE M. NEGULESCO

ports ‘de Braïla, Galatz, Reni, Toultcha et Soulina ». C'est ainsi
encore que la Commission européenne doit avoir un service de
pilotes brevetés et'les bateaux maritimes doivent être conduits
conformément à l’article ror du Règlement jusqu’à Braila par
un pilote de la Commission européenne.

Du fait que les bateaux maritimes doivent ralentir leur
marche dans les ports (article 35) et être conduits jusqu’à
Braïla par un pilote de la Commission européenne qui doit
* dénoncer les infractions au Règlement (articles 101, 102 et 108),
on ne peut tirer la conclusion que la juridiction de la Com-
mission européenne est implicitement étendue jusqu’à Braïla.

Cette. conclusion est en contradiction avec les articles 3, 165
et 190 du Règlement, qui proclament que le pouvoir de juridic-
tion de la Commission européenne s'étend en aval de Galatz
jusqu'aux embouchures du Danube. D'ailleurs, cette extension
de juridiction est contraire à la volonté exprimée par les Puis-
sances dans les traités et actes internationaux relatifs au .
Danube. Toutes les dispositions réglementaires qui contiennent
des mesures de surveillance (pilotage, ralentissement dans les
ports, etc.), et qui sont invoquées comme impliquant une
extension de juridiction jusqu'à Braila, étaient consacrées par
les anciens règlements contenus dans l’Acte public de Galatz
de 1865 et confirmés ensuite par l’Acte additionnel de Galatz
de 1881. Si les Puissances possédaient le droit de juridiction
en vertu de ces dispositions réglementaires, pourquoi, alors, le
Traité de Berlin et le Traité de Londres ont-ils étendu la
compétence territoriale de la Commission européenne ? C’est
que les -Puissances ont toujours considéré que les dispositions
réglementaires ne peuvent être interprétées à l'encontre du
Traité avec lequel elles forment un tout indivisible, et que la
souveraineté d’un État ne peut subir des limitations en dehors
de la volonté exprimée par un traité soumis à sa ratification.

Sentences vendues par les autoriiés roumaines.

Les 433 cas présentés par le Gouvernement roumain sont
éliminés par le Comité pour le motif qu’il s’agit de sentences
civiles ou relatives à la police des ports où la compétence de la
Roumanie n’est pas contestée. En d’autres termes, ces sentences
auraient dû: être prises en considération s’il s'était agi de cas relatifs
à la police .du fleuve, soit sur le chenal navigable qui traverse les
LIZ OPINION DISSIDENTE DE M. NEGULESCO

ports de Galatz et ‘de Braïla, soit sur le secteur en litige en
dehors de ces ports ; car, dans les deux cas ainsi mentionnés,
le droit de juridiction de la Roumanie est contesté. Mais, pour
qu’une pareille thèse puisse. être admise, il faut préalablement |
établir les limites territoriales des ports de Galatz et de Braïla,
soit en aval et en amont de ces ports, soit par rapport au
chenal navigable qui les traverse, car autrement la. conclusion
qui élimine en totalité les cas présentés ne peut êtré prise en
considération. |

En examinant les sentences exclues, on voit qu’il y en a

qui se rapportent à la police du fleuve. Le Comité constate
que les autorités roumaines ont condamné Néré et Main pour
avoir navigué sans pilote entre Galatz et Braïla.
:. Le Comité ne tient pas compte de ces deux cas, car on a
appliqué en l'espèce l’article 10 du Réglement roumain, alors
qu'on aurait dû appliquer le texte du Règlement de la Com-
mission européenne du Danube. Mais, même s’il en était ainsi,
le Comité aurait dû en tenir compte, car la question qui lui
était posée était de savoir quelle autorité avait exercé en
fait le droit de juridiction.

Les autorités roumaines ont encore condamné pour infraction
a leurs règlements de police les bateaux de la Commission
européenne, le yacht Carolus et le remorqueur Zsfer, par les
sentences n° 2537 du 26 novembre 1907, et n° 279 du 6 mars Igor.

‘Le Comité exclut le premier cas. Quant au second, il s’agis-
sait d’une condamnation pour excés de vitesse au départ du
port. de Galatz. |
"Si les autorités roumaines n’avaient aucun droit de juridic-
tion ‘sur le secteur Galatz-Braïla, comment expliquer que la
Commission européenne n’ait jamais protesté auprès du Gouverne-

ment roumain ? A

Sentences rendues par la Commission européenne.

En général, les sentences rendues par la Commission européenne.
sur le secteur Galatz-Braila l’étaient à l’insu des autorités roumaines
et des délégués roumains, et lorsque ceux-ci en prenaient connais-
sance ils protestaient devant la Commission qui admettait le bien-

fondé de leur réclamiation, et donnait l’ordre à ses agents de ne
plus ‘exercer le droit de juridiction sur le secteur en litige.
413 OPINION DISSIDENTE DE M. NEGULESCO

Protestations roumaines et décisions de la Commission européenne
‘du Danube.

A la’ suite des protestations réitérées du délégué roùmain
contre les ‘actes abusifs de l'inspecteur de la ‘navigation, les
‘droits des autorités territoriales sur le secteur sont formelle-
ment reconnus par la décision du 19 mars 1892 de la Com-
mission européenne. | :

Voici la note adressée par la Cornmission à tous les délégués
et qui reproduit la décision prise à cet effet:

« Commission européenne du Danube,
N° 432.
Galatz, le 20 mars 1892.

Monsieur et cher Collègue,

‘Le Comité exécutif a l'honneur de vous informer que, dans
sa séance du rg mars courant, à la suite d'observations à lui
soumises verbalement par M. le délégué de, Roumanie concer-
nant deux dépositions recueillies par l'inspecteur de la navi-
gation sur les circonstances d’un échouement qui a eu lieu
en amont de Galaiz, la résolution suivante a été prise à l’una-
nimité des six délégués ‘présents :

«La Commission européenne, désireuse de continuer les
bons rapports qui existent si heureusement entre elle et
le Gouvernement royal de Roumanie, s'engage à éviter
tout -conflit, en donnant les ordres nécessaires à. l’inspec-
teur. de la navigation du bas Danube et à ses autres
agents, de ne pas dresser d’actes de juridiction dans les
localités situées en amont de Galatz.

Galatz, le 19 mars 1892.»

(Signé) RAFFAUF,. PERCY SANDERSON, GIULIO TEsi, A. RoMA-
NENKO, L D. BALACEANO, M. AZARIAN. »
114 OPINION DISSIDENTE DE M. NEGULESCO

. Coutume.

Il a été démontré plus haut qu’un fait isolé ou un acte de
tolérance ne peuvent être transformés en état de droit; qu'il
faut la coutume internationale qui exige pour son existence
une continuité de faits depuis un temps immémorial et la
croyance réciproque de la légitimité de l'exercice du droit. Or,
ces conditions n'existent pas en l'espèce: le mémoire anglais
parle d’une «surveillance intermittente» que la Commission
européenne aurait exercée sur le secteur Galatz-Braïla. Le
rapport annuel du secrétaire général de la Commission euro-
péenne ne mentionne l'exercice de la juridiction sur le secteur
en litige que depuis 1904 Enfin, le Comité reconnaît que:
«Ce qui s'est passé entre 1906 et 19II ne résulte pas nette-
ment des pièces soumises. au Comité. ...»

.D’autte part, les protestations roumaines et les décisions
prises par la Commission européenne pour reconnaitre le bien-
fondé .de la Roumanie excluent toute conscience juridique
commune. Bien plus, les sentences de la Commission européenne
sont rendues en vertu du Traité de Paris de 1856, de Londres
de 1871 et de Berlin de 1878, qui étendait sa compétence
jusqu'à Galatz, ce qui exclut pour elle la croyance de la
légitimité de Vexercice de son droit sur le secteur en litige.

Voici le considérant qu'on trouve dans toutes ces sentences:

« Nous, Inspecteur de la Navigation du bas Danube,

Vu les articles 32 et 105 du Règlement de navigation et
de police, édicté sous la date du 10 novembre 19Ir par la
Commission européenne du Danube instituée en vertu du
Traité de Paris du 30 mars 1856, du Traité de Londres du
¥3 mars 1871.et. du Traité de Berlin du 13 juillet 1878.»

Il est donc évident qu’en l'espèce, il n’y a pas de coutume
internationale, car il n’y a ni l'exercice continu d’un droit
175 OPINION DISSIDENTE DE.M. NEGULESCO-

depuis un temps immémorial ni la croyance réciproque a la
légitimité de son exercice,

Protocole du 6 mai 1921.

Il sera démontré plus loin que le Protocole du 6 mai 1921
doit être considéré comme une décision de la Commission
européenne, qui constate dans. quelles conditions ses. pouvoirs
ont été exercés sur le secteur en litige. Or, il est spécifié que,
dans le passé, elle a maintenu le chenal navigable et entretenu
le service de pilotage. Les compétences de juridiction, n'étant
pas mentionnées, doivent être considérées comme ayant
appartenu de plein droit à la Roumanie. |

Accord de 1922.

Il sera démontré plus loin que la Commission européenne a
établi à l'unanimité que la Roumanie a les droits de juridic-
tion sur le secteur Galatz-Braïla.

Si la situation de fait n’a pas pu, dans le passé, être consacrée |
par la coutume internationale, il faut rechercher si le Statut du
Danube n’a pas tenu compte de la situation de fait d’avant-guerre.

Article 5. — «La Commission européenne exerce les
-pouvoirs qu’elle avait avant la guerre.

Tl n’est rien changé aux droits, attributions et immu-
nités qu'elle tient des traités, conventions, actes et arran-
gements internationaux relatifs au Danube et à ses
embouchures. »

Article 6. — «La compétence dela Commission européenne
s’étend, dans les mêmes conditions que par le passé et
sans aucune modification à ses limites actuelles, sur le
Danube maritime, c'est-à-dire depuis les embouchures du
fleuve ‘jusqu’au point où commence la compétence de la
Commission internationale.»
116 OPINION DISSIDENTE DE M. NEGULESCO

L'articlé 5 vise exclusivement ‘une situation de droit. Le mot
«pouvoirs» ne se réfère pas à une situation de fait, mais bien’
aux droits conférés à la Commission. européenne. Cela ressort
de la comparaison entre le Traité de Berlin, qui, dans l’article 54,
se réfère à la prolongation des pouvoirs de la Commission,
et l’Acte additionnel de Galatz, qui, dans f'article premier,
proclame que les droits résultant du Traité de Berlin conti-
nueront à régir dans l'avenir.

Que le mot «pouvoirs» de l'article 5 ne se rapporte pas à
des situations de fait, mais seulement à des ‘situations de
droit, cela résulte encore du second alinéa de cet article:
«.... il n’est rien changé aux droits, attributions et immunités
qu'elle tient des traités, conventions, actes et arrangements

x

internationaux relatifs au Danube et à ses embouchures. »

‘Si l’article 5 ne se réfère pas à des situations de fait, il
n’en est pas de méme de l'article 6, qui doit être interprété
à la lumière du Protocole, et qui a transformé en état de
droit certaines situations de fait sur le secteur en litige; car
la compétence ne s'étend pas purement et simplement, mais
dans les mêmes conditions que par le passé el sans aucune

modification à ses limites actuelles, sur le Danube maritime.

Le représentant de la Roumanie à la Conférence du Danube
a reconnu qu’en fait la Roumanie ne s’est jamais opposée à
l'exercice des compétences techniques de la Commission sur le
secteur contesté, mais que jamais elle ne lui a reconnu le
droit d’exercer les compétences de juridiction. Tout cela ressort
des travaux préparatoires.

La première rédaction de l’article 6 était la suivante :

Article 6. — «La juridiction de ladite Commission s'étend,
comme il est dit à l’article 4, sur toute la partie du fleuve
accessible aux navires de haute mer, c'est-à- dire de Braila a
la mer Noire. »

Le plénipotentiaire roumain refusa d'accepter. L'accord
s'établit sur Galatz et sur les différences entre les compétences
117 OPINION DISSIDENTE DE M. NEGULESCO

techniques et les compétences juridiques. M. Legrand proposa
une deuxième rédaction :

«La juridiction de ladite Commission s'étend, comme il est
dit à l’article 3, sur le Danube maritime, c’est-à-dire de la
mer Noire jusqu’à Galatz, à l'exclusion des ports fluviaux autres
que le port de Soulina.

Toutefois, la compétence technique de la Commission s’étendra
comme par le passé sur le chenal navigable entre Galata
et Braïla. Le service du pilotage reste compris dans cette
compétence. »

Le plénipotentiaire allemand objecta : «...que la compétence
générale de la Commission européenne a été étendue, par le
Traité de Londres du 10 mars 1883, jusqu'à Braïla, Si l’on
proposait maintenant de ne lui accorder que la compétence
technique sur la partie du fleuve entre Galatz et Braïla, on
modifierait les pouvoirs que la Commission exerçait avant la
guerre et qui ont été maintenus expressément par Particle 346
du Traité de Versailles. »

« Le délégué de Roumanie répond que le Traité de Londres
du ro mars 1883 n’a jamais été reconnu par la Roumanie.
La (Commission européenne a seulement fait des travaux
techniques entre Galatz et Braïla pour l'entretien et l’amé-
lioration du chenal navigable. Le pilotage et le balisage sont
également du ressort de la Commission sur cette partie du
fleuve.

La rédaction du Président, qui tient compte de cette
situation de fait et de droit, est la seule qui puisse satisfaire
la délégation de Roumanie. »

Voici aussi les paroles du plénipotentiaire de Grande-
Bretagne :

« Le délégué de Grande-Bretagne constate que l’article VI
se borne à consacrer les attributions exercées en fait par la
Commission européenne. qui, de Galatz à Braïla, exécute les
dragages et le balisage et exerce le pilotage.

Sous le bénéfice de ces observations, l’article VI est adopté
en première lecture. »
rr8 OPINION DISSIDENTE DE M. NEGULESCO

Pour tenir compte des observations faites par le délégué
d’Allemagne et des réponses qui lui avaient été données par
les autres délégués, M. Legrand présenta un nouveau texte
qui, d’après ses explications, «n'apporte aucune modification
de fond à l’article 6, mais une simple modification de forme

4

destinée à donner plus de précision à la rédaction de cet
article et à faire disparaître une anomalie apparente dans son
texte primitif». (Protocole n° 34, vol. II, p. 595.)

Le plénipotentiaire de Roumanie se déclara prêt à accepter
la formule proposée avec une simple modification : la substi-
tution au mot «juridiction» du mot «compétence », et «avec la
réserve formelle des restrictions de fait ayant existé avant la
guerre entre Braïla et Galatz ». (Protocole n° 34, p. 540.) Il fut
reconnu unanimement que le secteur Braïla-Galatz était soumis à la
compétence technique seulement et non pas à la juridiction de la.
Commission européenne. Toutefois, le plénipotentiaire de Roumanie
proposa, pour éviter tout doute sur l'interprétation de l’article 6,
d'en préciser la portée dans un protocole; «de cette façon,
disait-il, personne ne pourra se méprendre à l’avenir sur la
véritable portée de sa compétence, qui, tout en prenant fin
juste au point où celle de la Commission internationale
commence, ne s'exerce pas de la même manière entre la mer
Noire et Galatz qu'entre Galatz et Braïla». Et il demandait
«que la Commission européenne du Danube, qui est directe-
ment intéressée dans cette question, puisse être: sollicitée
par le Président de la Conférence de préciser dans un proto-
cole spécial, qui ferait partie intégrante du Statut du Danube,
l'étendue exacte de ses pouvoirs, tels qu’elle les a exercés
avant la guerre. »

Le plénipotentiaire de Hongrie ayant demandé «quelle est
Vautorité a laquelle incombe l'élaboration des règlements de
navigation et leur. application entre Galatz et Braila; la
Commission européenne ou l'autorité territoriale ?», voici la
décision qui contient la réponse: «il est décidé que le pro-
tocole à dresser par la Commission européenne, |dans les
conditions proposées par le plénipotentiaire de Roumanie, devra
contenir toutes ces précisions. Ce protocole, qui sera établi à
Irg | OPINION DISSIDENTE DE M. NEGULESCO

la suite d’accord entre les délégués des quatre États actuelle-
ment représentés à la Commission européenne, servira d’inter-
prétation à l’article 6.»

Le 6 mai r921, le Protocole interprétatif fut arrêté par la
Commission européenne du Danube. Il porte les signatures
des représentants de la France, de l'Italie, de la Grande-
. Bretagne et de la Roumanie. Voici la teneur du Protocole:

«Annexe II au Protocole n° 68.

Protocole interprétatif de l’article VI du Statut du Danube,
arrêté par la Commission européenne du Danube.

A la suite de l’adoption par la Conférence internationale
du Danube de l’article VI du projet de statut définitif qui
détermine la compétence de la Commission européenne, les
délégués de France, de Grande-Bretagne, ‘d'Italie et de
Z20 OPINION DISSIDENTE DE M. NEGULESCO

Roumanie ont convenu, sur la demande de la Conférence, dé
rédiger le protocole suivant en vue de fixer l'interprétation
qu’ils ont entendu donner à la disposition susvisée :

Les délégués soussignés déclarent qu’en stipulant que «là
compétence de la Commission européenne. s’étend sur le Danube
maritime, c’est-à-dire. depuis les embouchures du fleuvé
jusqu’au point où commence la compétence de la Commission
internationale», l’article VI du Statut n'apporte et ne doit
apporter à l’avenir aucune modification aux conditions ni aux
limites dans. lesquellés ce régime administratif a été appliqué
jusqu’aujourd’hui.. Il est donc clairement entendu que les
pouvoirs de la Commission ne sont, en vertu de cette dispo-
sition, ni augmentés ni diminués, et qu’ils doivent continuer à
s'exercer sur le fleuve, de la même manière que par le passé,
en conformité avec les traités, actes internationaux et règle-
ments de navigation auxquels tous les États représentés ont
adhéré. Il est également entendu qu'entre Galatz et Braïlä
la. Commission européenne continuera, comme par le passé, à
entretenir le chenal navigable et son service de pilotage.

La présente déclaration sera communiquée à la Conférence
internationale à toutes fins utiles et versée aux archives
officielles de la Commission européenne du Danube.

. Fait à Paris, le 6 mai 1921.

Le délégué de France : Le délégué de Grande-Bretagne :

(Signé) A, LEGRAND. (Signé) J. G.. BALDWIN.
Le délégué d’Italie : Le délégué de Roumanie :
© (Signé) V. SICILIANI. (Signé) C. CONTZESCO. »

* Cé Protocole ayant été présenté à la Conférence, le Prési-
dent, après en avoir donné lecture, déclare qui il sera + publié
en annexe au protocole de la séance: à

«Le Président rappelle à la Conférence que, lorsqu'elle s’est
occupée d'établir. la compétence de la Commission européenne,:
il avait été entendu, sur la proposition du plénipotentiaire de
Roumanie, que la Commission européenne fixerait elle-même
l'interprétation de l'article VI du Statut dans un protocole
spécial qui serait communiqué à la Conférence.

«Ce protocole, signé des quatre délégués à la Commission europé-
nne est parvenu au secrétariat général de la Conférence : le Prési-
.I2I OPINION DISSIDENTE DE M. NEGULESCO

dent en donne lecture et déclare qu’il sera versé aux archives dela
Conférence et publié en annexe au protocole « de la présente
séance. »

Tous les membres de la Conférence furent d'accord sur la
déclaration du Président.

On a contesté, et à juste titre, la valeur obligatoire du
Protocole, car ce dernier éfant lui-même un accord interna-
tional, doit être annexé au Traité et ratifié dans les mêmes
conditions. Dans ce cas seulement, les’ dispositions qu’il
contient ont la même force obligatoire que le Traité auquel
il se réfère. Mais un protocole, qui n’a pas été annexé à un
traité et n’a pas la force obligatoire d’un traité, doit avoir
au moins une valeur interprétative. Si le Protocole n’a
pas force obligatoire comme acte émanant de la Conférence
du Danube, on doit lui reconnaître cette force à un autre
titre: il s’agit d’une décision de la Commission européenne,
qui n’est pas soumise à la ratification des Puissances et qui
établit les conditions dans lesquelles ses pouvoirs avaient été
exercés en fait dans le passé.

La Commission européenne avait été invitée par la Conté-
rence des Ambassadeurs à la Conférence de Paris comme
institution internationale organisée, formant un corps indé-
pendant, pour donner à la Conférence chargée de faire le
Statut définitif tous les renseignements utiles à ‘cet effet.

On ne peut pas dire que la Commission européenne ait
excédé ses pouvoirs en donnant une décision sur des matières
qui lui étaient soumises par la Conférence du Danube, car la
Commission européenne n’a fait que constater en fait, les
conditions dans lesquelles ses pouvoirs avaient été exercés
dans le passé et les limites de ses pouvoirs.

A supposer que le Protocole n'ait aucune force obligatoire
ni comme acte émanant de la Conférence du Statut du Danube,
122 ; ‘OPINION DISSIDENTE DE M. NEGULESCO..

ni comme décision de la Commission européenne, sa valeur
interprétative, comme acte de la Conférence, pourrait du moins
servir à faire connaître le sens et la portée de l’article 6.

‘Le Protocole constate : .

I} que l’article 6 n’apporte «aucune modification aux condi-
tions ni aux limites dans lesquelles ce régime administratif a
été appliqué jusqu’aujourd’hui ».

2) que les pouvoirs de la Commission ne sont en vertu de
l’article 6, ni augmentés ni diminués et qu’ils doivent conti-
nuer «à s'exercer sur le fleuve de la même manière que par le
passé en conformité avec les traités».

3) qu'il s’agit des traités «auxquels tous les États représentés
ont adhéré», ce qui exclut le Traité de Londres ;

4) que, sur le secteur Galatz-Braïla, la Commission européenne
«continuera, comme par le passé, à entretenir son chenal navi-
gable et son service de pilotage ». :

Le Protocole établit que, pour le secteur en litige, la Com-
mission européenne du Danube n’a pas exercé ses droits dans
le passé en vertu du Traité de Londres qui étendait sa com-
pétence jusqu'à Braïla, mais qu’en fait elle a exercé certaines
compétences techniques qui n'étaient pas contestées par les
autorités roumaïnes. . Dès lors, il résulte de ce Protocole que
les compétences juridiques n’ont pas été exercées sur le
secteur Braïla-Galatz.

«L'article 6 du Statut du Danube, voulant transformer en
état de droit l’état de fait antérieur à la guerre, a pu, par les
mots dans les mêmes conditions que pay le passé, transformer
en état de droit certaines compétences (les compétences tech;
niques ; l’entretien du chenal navigable et le pilotage) et, par

les mots sans aucune modification à. ses limites actuelles, étendre
jusqu'à Braïla la compétence territoriale. de. la. Commission
européenne qui aura dorénavant le droit d’exercer les compé-
tences techniques jusqu’à cette limite. .

© Si on considère que le Statut du Danube a produit une
pareille transformation, ‘elle ne peut se référèr qu’à dés actes
non contestés dans leur exercice (l’exercice du pilotage, Ventre-
tien du chenal navigable). Cette transformation ne peut s’appli-
quer à des actés contre lesquels se sont élevées les protesta-
tions réitérées du Gouvernement roumain, ni à des actes de
123 OPINION DISSIDENTE DE M. NEGULESCO

tolérance, car le principe de droit privé que ces actes ne
peuvent fonder ni possession ni prescription doit trouver son
application dans l’espéce. Sil en était autrement, on ne voit
pas pourquoi la situation ambigué ne continuerait plus. à
l'avenir. Une situation de droit créée seulement en faveur de
la Commission européenne ne serait plus la continuation de la
situation de fait d’avant-guerre et, dés lors, on violerait les
dispositions de l’article 6 qu’on invoque dans l’espèce.

_ L'exercice, en fait, avant la guerre, des pouvoirs de la Commission
sur le secteur en litige résulte encore.de l’acte intitulé « Accord pro-
visoire de 1922 ». Ce prétendu accord, qui n’a pas pu arriver, d’après
les trois Gouvernements, à un accord définitif, car il n'y a pas eu
un accord sur le milliaire à l’aval de Galatz, est en réalité une déci-
sion de la Commission européenne sur les points admis à l’unanimité
par les membres de la Commission. Or, l'unanimité s’est formée
pour constater que la Roumanie devait exercer sur le secteur
Galatz-Braila les droits de juridiction pleine et entière et que la
Commission européenne devait continuer exclusivement le pilotage
et les travaux sur le chenal. Cette décision n’a pu être prise par la
Commission européenne du Danube que conformément à l’article 6
du Statut, c’est-à-dire en conformité avec les conditions et les
limites dans lesquelles s'étaient exercés dans le passé ses propres
pouvoirs.

Cette décision de la Commission européenne est d’une très
grande importance ; elle est en parfaite concordance avec le Pro-
‘tocole interprétatif et avec les dispositions du Statut du Danube.
Voici la teneur de cette décision : ‘

«1) Au cas où, pendant le trajet entre Braïla et l’aval de
Galatzi, (....milliaire), un pilote constaterait une contra-
vention au Règlement de navigation de la Commission européenne
du Danube ou un accident de navigation, il en informerait
l’age:t de pilotage du premier port où le bâtiment ferait
escale et où se trouverait un agent de pilotage. Celui-ci trans-
mettrait le rapport du pilote à l'inspecteur de la navigation
et en adresserait copie à l'autorité territoriale compétente au
lieu de sa propre résidence.
124 OPINION DISSIDENTE DE M. NEGULESCO

2) L'autorité territoriale 'procédérait à l'instruction de l'affaire,
et, au cas où il y aurait lieu de citer devant elle un
pilote, celui-ci devrait l'être à sa requéte par l'entremise
de la Commission européenne du Danube.

3) L'autorité territoriale rendrait son jugement, exclusivement
en ce qui concerne le capitaine du bâtiment ou le délinquant;
à l'exclusion de tout agent de la Commission.

4) Dans tous les cas où un pilote serait impliqué, l'autorité
territoriale transmettrait d'office à la Commission européenne
du Danube copies des actes de procédure et du jugement ou dé
l'ordonnance de non-lieu vendu par elle. Dans les autres cas;
ces pièces ne seraient communiquées que sur la demande
expresse de la Commission.

5) Si l'autorité locale apprenait que, dans ledit secteur, des
dommages ont été causés au matériel de la Commission, elle
agirait d'office et informerait la Commission comme 1l est dit
ci-dessus.

6) À la suite de la transmission qui lui serait faite des
actes ou des décisions rendues par l'autorité territoriale, la Com-
mission examinerait l'affaire seulement en ce qui concerne le
pilote, et lui donnerait la suite qu'elle pourrait comporter. En
cas de besoin, elle pourrait demander à l’autorité territoriale
des informations supplémentaires.

7) Les amendes résultant des condamnations prononcées seraient
perçues par l'autorité locale ou à son profit. Exceptionnellement,
au cas de dommages causés aux propriétés de la Commission,
Famende encourue par le contrevenant tiendra compte de la
valeur de ce dommage, dont le montant sera fixé par la Com-
mission européenne du Danube. Cette somme sera versée à
la Commission européenne du Danube.

8) Les pilotes restent uniquement sous l'autorité et la juridic-
tion de la Commission européenne du Danube.» *

Si l’on considère que ni cette décision ni le Protocole n’ont
aucune valeur juridique, il faut établir en fait quels sont les actes
accomplis par la Commission européenne sur le secteur Galatz-
Braïla. Car il n’y a que ces actes qui aient été transformés en état de
droit par les dispositions de l’article 6. Et cette preuve, ce n’est pas
à la Roumanie de la faire, mais aux trois Puissances qui prétendent
que toutes les compétences de la Commission européenne ont été
exercées en fait sur le secteur en litige et que, par conséquent,
la compétence générale de la Commission qui s’étendait jusqu'à
Galatz a été étendue jusqu’à Braïla.
225 : OPINION DISSIDENTE DE M. NEGULESCO:

‘ Si le représentant de la Roumanie a reconnu devant la Cour que
les compétences techniques ont été exercées sur le secteur en litige,
mais que jamais le Gouvernement roumain n’a permis l’exercice
des compétences juridiques, car la Roumanie n’a jamais adhéré au
Traité de Londres, on ne peut conclure que toutes les compétences
pouvaient être exercées en droit, car il s’agit en l'espèce d’une
question de fait qui ne peut être supposée, mais qui doit être prou-
vée par les Parties qui l'invoquent dans le présent litige.

Le Gouvernement roumain soutient que toute interprétation

du Statut du Danube, qui conduirait directement ou indirecte-
ment à l'application du Traité de Londres, c'est-à-dire à
l'extension de toutes les compétences de la Commission euro-.
péenne jusqu’à Braïla, constitue une violation de son droit .
de souveraineté, car elle ne correspond pas à la volonté.
exprimée en son nom.

‘A la Conférence de Versailles, à l’occasion de la première.
formule de l'article 346, soumise à la Commission des Ports,
Voies d’eau et Voies ferrées, le plénipotentiaire de.la Roumanie
demanda une formule claire et précise pour exprimer l’idée:
que ja juridiction de la Commission européenne s’étendait
jusqu’à Galatz. Cette déclaration ne souleva aucune protestation,
= “A la Conférence du Danube, les mêmes déclarations furent
réitérées pour affirmer que le Traité de Londres n’est pas
opposable à la Roumanie. Les discussions qui eurent lieu à
l’occasion. de l’article 43, devenu article 4x (protocole n° 62, séance :
du 15 juin 1921), prouvent que la Conférence était d'accord avec.
les vues du plénipotentiaire roumain, car les mots «tous les.
traités actuellement en vigueur» se rapportent aux traités en
tant qu'ils ont été ratifiés par tous les participants.

« Le plénipotentiaire de Roumanie rappelle que, la Rou-
manie n’ayant pas adhéré au Traité de Londres, il serait indis-’
pensable, soit d'expliquer, dans le texte même de l'article 43,
qu'il-s'agit là. du maintien de tous lesdits actes internatio-
naux en tant que les différents États y ont adhéré, soit de.
faire une mention à cet effet dans le protocole de clôture...
Quelle qu’en soit la forme, la délégation roumaine tient à
faire ressortir qu’en votant l’article 43 sous sa forme actuelle,’
elle n'entend reconnaître comme étant encore en vigueur que’
les traités auxquels la Roumanie a été Partie. Le Traité de
126 OPINION DISSIDENTE DE M. NEGULESCO :

Londres de 1883, tout spécialement, n'est pas reconnu par le
Gouvernement roumain et il n’existe pas. pour lui. .

Le Président fait observer que la rédaction | actuelle de Var-
ticle 43 doit donner satisfaction au plénipotentiaire de Rou,
manie, parce qu'il ne modifie en rien l’état de fait; antérieur
relatif aux traités passés par lés différentes Puissances ‘signa-
taires du Statut du Danube. Cet article ne porte en aucune
. façon atteinte au droit de chaque Etat de considérer commie
seuls valables les traités qu'il a ratifiés.

Le plénipotentiaire de Belgique constate que l'interpréta-
tion . donnée par le plénipotentiaire de, Roumanie n’ajoute
rien au texte. Elle en constitue l'interprétation — normale,
naturelle, sans y rien changer:

‘Le plénipotentiaire de Roumanié prend acte des déclarations
faites et ajoute qu’elles lui paraissent suffisantes sans aucune
addition ‘spéciale pour prévenir toute interprétation ultérieure
différente de celle de la Conférence. » ;

- Les mêmes déclarations ont été faites par le : plénipoten-
tiaire roumain à l’occasion de l’article 6, et le: Protocole, qui
excluait le Traité de Londres, donnait l'interprétation de cet
article. Le délégué de la Grande-Bretagne à la Commission
de conciliation reconnaît que: «C’est ‘sur la foi du Protocole
que le Gouvernement roumain a accepté de signer le Statut
du Danube.» Si le Protocole, sur la foi ‘duquel la. Roumanie
a signé, n’a aucune valeur juridique, comme la Roumanie ne
peut ‘être obligée que dans les -limites de sa volonté, on doit
en conclure qu’il n’y a pas eu de cohsentement de sa part
sur le: Statut du Danube, et qu'une. nouvelle : conférence

s'impose.

*
* *

Si on compare le Statut du Danube et le Traité de Ver-
sailles, on constate de profondes différences. I] est, tout
d’abord, à remarquer que l'article 5 du Statut du Danube,
qui proclame que «la Commission européenne exerce les
pouvoirs qu’elle avait avant la guerre», est la reproduction de
l'article 346 du Traité de Versailles: «La Commission euro-
péenne : du Danube exercera de nouveau les: pouvoirs qu’elle
avait avant la guerre...» Or, il a été précédemment démon-
tré que le mot « pouvoirs » de l’article 5 du Statut du Danube
127 OPINION DISSIDENTE DE M! NEGULESCO.
signifie «droits» en vertu de l'article premier de’ l'Acte
additionnel de Galatz de. 1881. L'article 346 du Traité dé
Versailles se réfère donc aux droits de la Commission euro-
péenne qui lui ont été conférés par les traités et actes inter-
nationaux relatifs au Danube et à ses embouchures.

Si l'article 5 du Statut du Danube trouve son équivalent
dans l’article 346: du Traité de Versailles, il n’en est pas de
même de l'article 6 qui, par les mots «dans les mêmes
conditions que par le passé et sans aucune modification à
ses limites actuelles, sur le Danube maritime», se réfère. à
la situation: de ‘fait d’avant-guerre transformée par ce texte
en état de droit. Ce texte n’ayant pas d’équivalent dans le
Traité de Versailles, on. doit en conclure que ce Traité n'a
pu se référer, pour l'étendue de la compétence de la Com-
mission. européenne, qu'à l’état de droit tel qu’il était consacré
pat les traités et actes antérieurs.

Article 346 (Traité de Versailles) :

« La: ‘Commission européenne du Danube exercera de
, nouveau les pouvoirs qu'elle avait avant la guerre...

Article 347 :

«A partir du point où cesse. la compétence de la Com-

mission européenne, le réseau du Danube visé à l'ar-

ticle’ 331 sera placé sous l’administration d’uné Commission
a internationale composée comme suit:...»

5 L'interprétation donnée à l'article 6 de pouvoir transformer
en état de droit certaines compétences à l'exclusion. d’autres,
qui n’ont pas été exercées en fait avant la guerre, conduit à
un résultat contraire au Traité de Versailles, qui ne laisse pas
supposer de pareilles conséquences ; en effet, à partir des embou-
chures jusqu’au ‘point où finit la compétence de la Commission
européenne du. Danube, les compétences: de cette Commission
doivent être exercées d’une manière uniforme et 'identique.

La comparaison des articles du Traité de Versailles et des
articles 6 et 9 du Statut du Danube fait voir une grande
différence en. ce qui concerne l'étendue de la compétence terri-
toriale de: là: Commission européenne. Tandis que le Traité de

Versailles considère qu’«a partir du point où cesse la compé-
tence. de Ja Commission européenne», le Danube sera placé
128 OPINION DISSIDENTE DE M. NEGULESCO

sous la compétence de la Commission internationale, ce qui
fait que la compétence territoriale de la Commission inter-
nationale dépend du point où finit- la compétence de la Com-
mission européenne, et, comme ce point est à Galatz, confor-
mément à l'article 53 du Traité de Berlin, la Commission
internationale so s'étendre a partir de ce point jusqu’à Ulm ;
au contraire, le Statut du Danube, par l'article 0, fixe à
Braïla le ain “terminus de la compétence de la Commission
internationale, et proclame par l'article 6 que la Commission
européenne étend sa compétence depuis les embouchures du _
fleuve «jusqu’au point où commence la compétence ; de la
Commission internationale ». La compétence de la Commission
européenne est donc augmentée de Galatz à Braila. En
d’autres termes, tandis que le Traité de Versailles s’occupe de
l’internationalisation du fleuve du point où finit la compétence
de. ja Commission européenne, le Statut du Danube, par
l’article 3, s'occupe de l’internationalisation du fleuve en entier
par la création de deux régimes: l’un fluvial, sous la compé-
tence de la Commission internationale, ‘et. qui s'étend sur le
Danube fluvial: jusqu'à Braïla (article 9); l’autre maritime,
sous la coripétence de la Commission européenne, qui commence
à ce point jusqu'aux embouchures (article 6).

Si le Statut du Danube a procédé à de‘ pareilles modifi-
cations, il sera facile de prouver que la Conférence du Danube
n'avait pas le droit de le faire, car elle n’avait pas le droit
de modifier les compétences de la Commission européenne.
: Il-est incontestable que cette Conférence devait arriver à
établir le Statut définitif du Danube, et, dès lors, on est tenté
de croire que toutes les dispositions du Traité de Versailles
pouvaient être modifiées. L’intention des Puissances a été que
la Commission, chargée d’élaborer le Statut du Danube,
devrait s'occuper de la partie en amont de celle qui était déjà
internationalisée et soumise à la compétence de la Commission
européenne.

L'article 33x du Traité de Versailles contient l'énumération
suivante : |

«Sont déclarés ‘internationaux :
‘L’Elbe (Labe) depuis le confluent de la Vitava (Mol-
dau) et la Vitava (Moldau) depuis Prague ;
‘129 OPINION DISSIDÉNTE DE M: NEGULESCO

“L'Oder  (Odra) ‘depuis le ‘confluent de l’Oppa ; bok
‘Le ‘Niemen Ven ENS Niemen) depuis” Grodno ;
.Le Danube depuis Ulm . .

= Par. le” fait | ‘que ce texte exclut le Rhin, qui est le plas
“important: parmi ‘les: fleuves internationaux, on doit en ‘conclure
‘que :l’internationalisation, du Danube ne s'applique pas à .
la’ portion’ du ° fleuve qui à. déja ¢e caractére; et qu’elle doit
commencer | aw point où cesse la compétence de la’ Commission
“européenne ; ‘que, par conséquent, la Conférence du Statut du
Danube n’avait aucun pouvoir pour s’ occuper des compétences
de cette Commission:

‘Le:Statut du Danube-ne pouvait pas modifier les disposi-
tions du Traité de Versailles ; car, à ce dernier Traité avaient
“pris part vingt-six Puissances, tandis que, à la Convention sur
le Danube, seulement - douze Puissances étaient représentées,
huit avec voix délibérative, savoir :- la Belgique, la France, la
Grande-Bretagne, la Grèce, l'Italie, la Roumanie, le Royaume
‘des: Serbes, Croatés: et Slovènes et la Tchécoslovaquie, ‘et
quatre avec ‘Voix: ‘consultative : l'Allemagne, l’Autriche, la
Bulgarie et la Hongrie. ‘
“En vertu de l'article 349 du Traité de Versailles et dés
articles correspondants des ‘autres traités de paix, l'Allemagne,
l'Autriche, la- Hongrie : et la Bülgarie s'étaient obligées à
‘adhérer à une conférence sur le Statut du: Danube. Il: est
bien ‘entendu que ‘cette conférerice né pouvait que : réglementer
‘et ‘non pas modifier. le: régime‘ du Danube admis par cés
Puissances eï : vertu ‘des traités de : paix, ‘et cela d’autant plus
que le‘ régime du Danübe ne ‘se réfère © pas à des intérêts
“particuliérs, mais: ' cherche à: garantir ‘d’üne : manière : uniforme ‘le
“droit de navigation qui, par” l'article 52 du Traité de Berlin,
ést ‘à reconnu ‘comme’ étant: d'intérêt européen ». La navigation
‘du, ‘Darübe n’est donc pas susceptible de ‘deux régimés,
‘Yun “pour ‘les Puissances signataires du’ Statut’ du Danube,
d'autre: ‘pour: les‘ Puissances’ signataires des: traités de paix.

“Mêrne si’ la’ Conférence avait. le pouvoir de créer des: situations
juridiques” nouvelles; éllé: ne poüvait pas le faire, vu Voppo-
sition du délégué de la Roumanie, sur le territoire de laquelle
on voulait. s'arroger l'exercice du droit. de. Juridiction : 2

Hep éstime, ‘comme je Vai souvent dit, que ‘cette Conférence
doit respectér ‘ les dispositions dés traités et ‘qu'elle doit s’y
conformer.
530 . OPINION DISSIDENTE DE M. NEGULESCO

: La Commission européenne a été constituée et mainténue par

les traïtés qui ont soigneusement réglementé sa composition,
ses droits et ses pouvoirs. La Conférence ne peut toucher à
aucun de ces points sans excéder sa compétence.

: Si donc la Conférence est d’avis que: cette Commission a
été. maintenue par les traités de paix, nous ne pouvons que
‘nous rapporter aux dispositions des. traités. antérieurs, de
même qu'à. celles des nouveaux traités, pour tout ce qui
concerne l’organisation et le fonctionnement de cette. Commis-
sion ....»

. Le représentant du Gouvernement britannique devant la
Commission de conciliation: approuve entièrement les paroles
du délégué roumain :

‘« Ceci montre, dit-il, si vous prenez les articles du Traité de
Versailles et si vous les confrontez, que, dans l'intention des
‘auteurs :de:ce Traité, la Conférence qui devait se réunir et
élaborer le Statut définitif du Danube ne devait s'occuper que
de la partie du Danube qui n'avait pas, jusqu'en 1914, été
effectivement interriationalisée. La thèse que je vous expose
représente exactement l'opinion émise à Paris par lé représen-
tant de la Roumanie. »

Et plus loin:

«J'ai déjà:eu l’occasion de lire:ce matin l’article du Traité
de Versailles qui est vraiment à la base de tout notre travail.
C’est lui qui rend à la Commission européenne du Danube
les pouvoirs qu’elle possédait avant la guerre. »

Le Mémoire français arrive à la même conclusion :

«Il apparait clairement que l’article 346 du Traité de Ver-
sailles est toujours en vigueur et qu'il reste à Vheure actuelle
la -base juridique des compétences de la Commission euro-
péenne. 5

«C'est. donc. le Traité de: Versailles qui doit s'appliquer.
‘En faisant l'application des dispositions du Traité de Ver-
sailles, on doit dire:iqu’a: partir du point où cesse la. compé:
tence ‘de ‘la Commission européenne, le réseau du Danube
sera placé sous l’administration de la Commission internationale.
Et, ‘comme ce point finit à Galatz, conformément à Varticle 53
#31 OPINION DISSIDENTE DE M. NEGULESCO

du Traité de Berlin, il en résulte que d’Ulm à Vaval | de
Galatz la Commission internationale exerce ses pouvoirs.

, Cette conclusion doit s'imposer, car c’est le Traité de Ver-
sailles. qui est à la base du Statut du Danube, et la Conférence
de Paris ne pouvait pas modifier les compétences de la Com-
mission européenne.

. Pour répondre aux autres questions, il faut examiner les
points suivants:

. a}. Quelle est da «limite amont» des compétences de la
Commission européenne ?

‘ b) A quel point précis doit être établie la ligne de separa- |
tion des deux régitnes? ‘.

c) Quelles sont les compétences qui s’exercent sur. le secteur
en litige et dans les ports de Galatz et de Braïla ?

L'article 33 du Traité de Berlin détermine quelle est la
«limite amont » des compétences de la Commission européenne,
c’est-à-dire le point où finissent ces compétences, car il spécifie que
la Commission exercera ses pouvoirs « jusqu’à Galatz ».

‘D'autre part, l’article 3 du Règlement de navigation stipule :

« L'inspecteur est spécialement préposé à la police du
‘bas Danube en aval de Galatz, à l’éxclusion du port de
Soulina. » :

‘Les expressions «en aval de Galatz» et «à l'exclusion du
port de Soulina» montrent que l'exercice des attributions
de la Commission. européenne doit avoir lieu sur le chenal
- navigable et’ non pas dans les ports et sur les rives du fleuve.
Ce principe est confirmé par les Instructions spéciales données
à l'inspecteur. de la navigation du bas Danube, adoptées
par la Commission européenne du Danube le 30 mai ror2
{protocole. n° 845).
132°

OPINION DISSIDENTE DE M. NEGULESCO :

* Voici la terieur de ces Instructions :

« § xe,

‘ Conformément à Varticle 3 du. Règlement de. navigation:

et. de police applicable à la partie du bas Danube située
en aval de Galatz arrêté par la Commission européenne.
du Danube, le ro novembre rgrr, l’inspecteur de la navi-
gation est préposé à la police du bas Danube, à l'exclusion
du port de Soulina.

L’inspecteur a qualité d'officier public, et les actes
qu'il dresse dans lés affaires maritimes de sa compétence
participent à toute l'authenticité attachée ‘aux ‘actes de
l'autorité publique.
§ 2.

Les attributions de l'inspecteur comprennent notamment: :

ny

La surveillance des bâtiments näviguant: entre Galatz
et la limite supérieure du port de Soulina ; et la surveil-
lance du chemin de halage, en ce. qui touche la ‘police

fluviale, dans les mêmes limites ;

Le service du pilotage fluvial : a
La surveillance des opérations a’ alléges, en “tant qu'elles
s'effectuent sur le cours du feuve en dehors du port de
Soulina ;
| Le service de sauvetage, et les. premiers actes. conser-
vatoires en cas de sinistre survenu dans le: fleuve.

Enfin, l'inspecteur agit comme autorité judiciaire de
première instance, pour le jugement des contraventions
commises contre les dispositions du Règlement de naviga-
tion et de police, en tant qu'elles sont commises ou consta=
tées dans l'étendue de sa juridiction. .

L’inspecteur ne peut s’éloigner de son ressort sans un
congé de la Commission. » »

- Jl est à remarquer ‘que ni le Traité de Berlin ni l’Acte
additionnel de Galatz: de 1881 n’ont déterminé le point: «en
aval de Galatz» où finissent ces compétences. Cela s'explique —
par les considérations que le port de Galatz était, d’une part, |

à

soustrait à la compétence de la Commission européeñne,
d'autre part, susceptible d'un agrandissement continuel imposé
par les besoins économiques du pays. À la suite de. la guerre
133 : OPINION DISSIDENTE DE M. NEGULESCO

mondiale, ce port, qui est le plus grand d’un pays qui a
presque triplé de population, doit nécessairement s'étendre
jusqu'aux embouchures du Pruth (714% milliaire). Il est
d’ailleurs unanimement admis que la notion de «port» ne
se réfère pas à une agglomération de bâtiments, mais à une
zone territoriale (Avis n° II, p. 40). La zone comprise
entre la voie ferrée Galatz-Reni, le Danube et le Pruth,
représente la surface nécessaire pour le développement du
port et la création des zones franches prévues par l'arti-
cle XXI du Statut du Danube. Et cela d’autant plus que,
par l’incorporation de la Bessarabie, le Pruth, qui est une
voie navigable, n’est plus une frontière, car il traverse en
entier le territoire roumain.

D'ailleurs, d’après le Règlement roumain de 1879, la com-
pétence du capitaine du port de Galatz s'exerce jusqu'à
ce point (714% milliaire), où le bureau douanier du port
exerce ses pouvoirs (article 138 du Règlement). Le point où
s'arrêtent les compétences de la Commission européenne étant
déterminé à «laval de Galatz», à partir de ce point, confor-
mément à l’article 347 du Traité de Versailles, c'est la Com-
mission internationale du Danube qui assurera la navigation
du fleuve. Les ports de Galatz et de Braïla seront soumis
au régime des ports établis sur le réseau fluvial international
prévu par les articles XX, XXI, XXII du Statut du Danube.

Sur le secteur Braïla-Galatz, la Roumanie ayant toujours
reconnu à la Commission européenne du Danube, d’une
manière bénévole, les compétences techniques, il y aura
deux régimes: le régime général des fleuves internationaux,
qui respecte le droit de juridiction des autorités territoriales,
et le régime reconnu en fait par la Roumanie: l'exercice du
pilotage et l'entretien du chenal navigable par la Commission
européenne du Danube.

Pour ces motifs, je suis d'avis:

1° a) Que, selon le droit en vigueur, la Commission européenne
ne possède aucune compétence sur le secteur Galatz-

-Braila.
134 OPINION DISSIDENTE DE M. NEGULESCO

b) Que les compétences de la Commission européenne
s'étendent sur le bas Danube jusqu’à l'aval de Galatz

x

et à l'exclusion de ce port.

-2° Que le secteur Galatz-Braïla et le chenal navigable qui traverse
les ports de Galatz et de Braila sont soumis 4 la compé-
tence de la Commission internationale du Danube.

3° Que la ligne de démarcation entre la compétence de la

Commission européenne et celle de la Commission inter-
nationale doit étre placée au 714™° milliaire.

(Signé) DEMETRE NEGULESCO.
